 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

IN THE MAXIMUM AMOUNT OF US$5,000,000

 

BY AND AMONG

 

TCA CRESENT CONSTRUCTION COMPANY, LLC, and
INTELLIGENT HIGHWAY SOLUTIONS, INC.,
as Joint and Several Co-Borrowers,

 

CRESENT CONSTRUCTION COMPANY, INC.,
as Guarantor,

 

AND

 

TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender

 

Dated as of February 28, 2017

 

Effective as of March 9, 2017

 

   

   

 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

This SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of
February 28, 2017 and made effective as of March 9, 2017 (the “Effective Date”),
is executed by and among: (i) TCA CRESENT CONSTRUCTION COMPANY, LLC, a limited
liability corporation organized and existing under the laws of the State of
Florida (“TCA Cresent”), and INTELLIGENT HIGHWAY SOLUTIONS, INC., a corporation
incorporated under the laws of the State of Nevada (“Intelligent Highway”) (each
a “Borrower” and together, jointly and severally, the “Borrowers”); (ii) CRESENT
CONSTRUCTION COMPANY, INC., a corporation incorporated under the laws of the
State of North Carolina (“Cresent”), and any Person to hereafter become a
Subsidiary of a Borrower pursuant to Section 10.18 hereof, and any Person that
from time to time may hereafter become liable for the Obligations, or any part
thereof, as joint and several guarantors (together, jointly and severally, the
“Guarantors” and together with the Borrowers, the “Credit Parties”); and (iii)
TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and existing
under the laws of the Cayman Islands, as lender (the “Lender”).

 

WHEREAS, the Borrowers have requested that Lender extend a senior secured
revolving credit facility to Borrowers of up to Five Million and No/100 United
States Dollars (US$5,000,000.00) for working capital financing for Borrowers and
for any other purposes permitted hereunder; and for these purposes, Lender is
willing to make certain loans and extensions of credit available to Borrowers of
up to such amount and upon the terms and conditions set forth herein; and

 

WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrowers pursuant to the terms and conditions set forth herein: (i)
the Guarantors have, inter alia, agreed to execute Guaranty Agreements in favor
of Lender, whereby each Guarantor shall jointly and severally guarantee any and
all of the Borrowers’ Obligations owed under this Agreement and under any other
Loan Document; (ii) the Credit Parties have, inter alia, agreed to execute
Security Agreements in favor of Lender, whereby each Credit Party shall grant to
the Lender a first priority security interest in and lien upon all of its
existing and after-acquired tangible and intangible assets, as security for the
payment and performance of any and all Obligations owed under this Agreement and
under any other Loan Document; and (iii) the Borrowers have agreed to execute a
Pledge Agreement in favor of Lender, whereby the Borrowers shall pledge to the
Lender all of its right, title and interest in and to, and provide a first
priority lien and security interest on, all of its issued and outstanding shares
and/or membership interests of the Guarantors, as applicable, as security for
the payment and performance of any and all Obligations owed under this Agreement
and under any other Loan Document;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1

 

 

1. DEFINITIONS.

 

1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

 

(a) “Access Details” shall have the meaning given to it in Section 2.1(e)(i)(3)
hereof.

 

(b) “Account” shall mean, individually, and “Accounts” shall mean, collectively,
any and all accounts (as such term is defined in the UCC) of any Credit Party.

 

(c) “Advance Calculation Amount” shall mean an amount, expressed in Dollars,
determined by Lender from time to time, and calculated as follows: (i) the
average monthly Receipts collected into the Lock Box Account for the three (3)
calendar months immediately prior to when the calculation is made by Lender, or
for the entire life of the Loans, as determined by Lender in its sole discretion
(such amount hereinafter called the “AMC Amount”); (ii) then the AMC Amount
shall be multiplied by twenty percent (20%) (such resulting amount hereinafter
called the “Collected Amount”); and (iii) the Collected Amount shall then be
multiplied by eight (8), and the result shall be the Advance Calculation Amount.

 

(d) “Advisory Fee” shall have the meaning given to it in Section 2.2(f) hereof.

 

(e) “Affiliate” (a) of Lender shall mean: (i) any entity which, directly or
indirectly, Controls or is Controlled By or is under common Control with Lender;
and (ii) any entity administered or managed by Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans; and (b) of any Credit Party shall
mean any entity which, directly or indirectly, Controls or is Controlled By or
is under common Control with any Credit Party.

 

(f) “Agreement” shall mean this Senior Secured Revolving Credit Facility
Agreement by and among the Credit Parties and the Lender.

 

(g) “Asset Monitoring Fee” shall have the meaning given to it in Section 2.2(a)
hereof.

 

(h) “Borrower” and “Borrowers” shall have the meanings given to such terms in
the preamble hereof.

 

(i) “Borrowing Base Amount” shall mean an amount, expressed in Dollars, equal to
the lesser of: (i) eighty percent (80%) of the then existing Eligible Accounts;
or (ii) the Advance Calculation Amount.

 

(j) “Borrowing Base Certificate” shall mean a certificate delivered by Lender to
Borrowers from time to time in a form acceptable to Lender, pursuant to which
the formula and calculation of the Borrowing Base Amount is made by Lender.

 

2

 

 

(k) “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of Nevada.

 

(l) “BSA” shall have the meaning given to it in Section 14.22 hereof.

 

(m) “Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.

 

(n) “Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheets of any Credit
Party prepared in accordance with GAAP.

 

(o) “Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of any Credit Party,
which results in any change in the identity of the individuals or entities in
Control of such Credit Party as of the Effective Date or the grant of a security
interest in any ownership interest of any Person, directly or indirectly
Controlling the Credit Parties, which could result in a change in the identity
of the individuals or entities in Control of such Credit Party as of the
Effective Date.

 

(p) “Collateral” shall mean “Collateral” as defined in the Security Agreements,
and if there is more than one Security Agreement, it shall mean, as the context
so requires, the “Collateral” for each individual Credit Party, as such term is
defined in the Security Agreement for such applicable Credit Party, and all of
the “Collateral,” in the aggregate, for all Credit Parties, collectively, under
each of the Security Agreements.

 

(q) “Collateral Assignment of Acquisition Documents” shall mean that certain
Assignment of Representations, Warrants, Covenants and Indemnities (Acquisition
Documents) executed by the Credit Parties and the Seller in favor of the Lender,
the form of which is attached hereto as Exhibit “A”.

 

(r)   “Common Stock” shall mean the common stock of Intelligent Highway, par
value $0.00001 per share.

 

(s)   “Compliance Certificate” shall mean the covenant compliance certificate,
the form of which is attached hereto as Exhibit “B”.

 

(t)   “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of the Credit Parties and all such
obligations and liabilities of the Credit Parties incurred pursuant to any
agreement, undertaking or arrangement by which any Credit Party either: (i)
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (iii)
undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor; (B)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person; or (C) to make payment to any other Person other than for
value received; (iv) agrees to lease property or to purchase securities,
property or services from such other Person with the purpose or intent of
assuring the owner of such indebtedness or obligation of the ability of such
other Person to make payment of the indebtedness or obligation; (v) to induce
the issuance of, or in connection with the issuance of, any letter of credit for
the benefit of such other Person; or (vi) undertakes or agrees otherwise to
assure or insure a creditor against loss. The amount of any Contingent Liability
shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

 

3

 

 

(u) “Contract” shall mean any purchase order submitted to and approved by the
Lender, in Lender’s sole and absolute discretion, such approval to be based
upon, at a minimum, the delivery by the Borrowers to the Lender of complete
purchase orders and a work-in-progress schedule.

 

(v) “Control,” “Controlling,” “Controlled By,” or words of similar import shall
mean the possession, directly or indirectly, of the power to direct, or cause
the direction of, the management and policies of a Person by contract, voting of
securities, or otherwise.

 

(w) “Conversion Shares” shall have the meaning given to it in Section 2.2(g)
hereof.

 

(x) “Credit Card Date” shall have the meaning given to it in Section 2.1(e)
hereof.

 

(y) “Credit Party(ies)” shall have the meaning given to such term in the
preamble hereof.

 

(z) “Credit Party Leases” shall have the meaning given to it in Section 7.18
hereof.

 

(aa) “Customer” shall mean any Person who is obligated to any Credit Party for
any Receipts.

 

(bb) “Default Rate” shall mean a per annum rate of interest equal to the highest
non-usurious rate permitted by applicable law, and if there is no such rate
under applicable law, then eighteen percent (18%) per annum.

 

4

 

 

(cc)   “Dollars” or “$” means lawful currency of the United States of America.

 

(dd) “Effective Date” shall have the meaning given to it in the preamble hereof.

 

(ee) “Eligible Accounts” means, as applicable for each Credit Party:

 

(A) all sales of the Credit Parties arising from Point-of-Sale Transactions
which meet each of the criteria set forth below (any sale that fails to meet the
criteria below can still be deemed an Eligible Account, in Lender’s sole
discretion):

 

(i) are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by the
Credit Parties, which delivery of goods has occurred or performance of services
have been fully performed;

 

(ii) payment for the sale has been made in full by the Customer at the time of
the sale, and such sale is not subject to any chargeback, credit, setoff,
allowance, adjustment, repurchase or return agreement or obligation of any kind;

 

(iii) the Customer on the sale is not a Subsidiary or a director, officer,
employee, agent, parent or Affiliate of any Credit Party; and

 

5

 

 

(iv) the Receipts from the sale are subject to a perfected, first priority Lien
in favor of Lender and not subject to any Lien whatsoever, other than the Lien
of Lender and except for Permitted Liens.

 

(B) all Accounts of the Credit Parties which meet each of the criteria set forth
below (an Account that fails to meet the criteria below can still be deemed an
Eligible Account, in Lender’s sole discretion):

 

(i) are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by the
Credit Parties, which delivery of goods has occurred or performance of services
have been fully performed;

 

(ii) are evidenced by an invoice delivered to the Customer obligated under such
Account, are due and payable within thirty (30) days after the date of the
invoice, and are not more than ninety (90) days outstanding past the invoice
date;

 

(iii) do not arise from a “sale on approval”, “sale or return”, “consignment”,
“guaranteed sale” or “bill and hold”, or are subject to any other repurchase or
return agreement;

 

6

 

 

(iv) have not arisen in connection with a sale to a Customer obligated under
such Account who is not a resident or citizen of, or an entity organized in, and
is principally located within, the United States of America;

 

(v) are not due from a Customer obligated under such Account which is a
Subsidiary or a director, officer, employee, agent, parent or Affiliate of any
Credit Party;

 

(vi) do not arise out of contracts with the United States or any Governmental
Authority thereof, unless a Credit Party has assigned its right to payment of
such Account to Lender pursuant to the Federal Assignment of Claims Act of 1940
(or analogous statute), and evidence (satisfactory to Lender) of such assignment
has been delivered to Lender;

 

(vii) do not arise in connection with a sale to a Customer obligated under such
Account who is located within a state or jurisdiction which requires any Credit
Party, as a precondition to commencing or maintaining an action in the courts of
that state or jurisdiction, either to: (A) receive a certificate of authority to
do business and be in good standing in such state or jurisdiction; or (B) file a
notice of business activities or similar report with such state’s or
jurisdiction’s taxing authority, unless: (I) the applicable Credit Party has
taken one of the actions described in clauses (A) or (B); (II) the failure to
take one of the actions described in either clause (A) or (B) may be cured
retroactively by the applicable Credit Party at its election; or (III) the
applicable Credit Party has proven to the satisfaction of Lender that it is
exempt from any such requirements under such state’s or jurisdiction’s laws;

 

(viii) do not arise out of a contract or order which, by its terms, forbids or
makes void or unenforceable the assignment to Lender of the Account arising with
respect thereto and are not assignable to Lender for any other reason;

 

(ix) are the valid, legally enforceable and unconditional obligation of the
Customer obligated under such Account, are not the subject of any setoff,
counterclaim, credit, allowance or adjustment by the Customer obligated under
such Account, or of any claim by the Customer obligated under such Account
denying liability thereunder in whole or in part, and the Customer obligated
under such Account has not refused to accept and/or has not returned or offered
to return any of the goods or services which are the subject of such Account;

 

(x) are subject to a perfected, first priority Lien in favor of Lender and not
subject to any Lien whatsoever, other than the Lien of Lender and except for
Permitted Liens;

 

(xi) no Proceedings are pending or threatened against the Customer obligated
under such Account which might result in any material adverse change in its
financial condition or in its ability to pay any Account in full;

 

(xii) if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to Lender or, in the case of electronic chattel paper,
shall be in the control of Lender, in each case in a manner satisfactory to
Lender; and

 

7

 

 

(xiii) there is no bankruptcy, insolvency or liquidation Proceeding pending by
or against the Customer obligated under such Account, nor has the Customer
obligated under such Account gone out of or suspended business, made a general
assignment for the benefit of creditors or failed to pay its debts generally as
they come due, and/or no condition or event has occurred having a Material
Adverse Effect on the Customer obligated under such Account which would require
the Accounts of such Customer to be deemed uncollectible in accordance with
GAAP.

 

A sale or Account which is an Eligible Account shall cease to be an Eligible
Account whenever it ceases to meet any one of the foregoing requirements. In
addition, any sale or Account that otherwise meets each of the criteria above
for an Eligible Account, may nonetheless be deemed not to be an Eligible
Account, or may be deemed as an Eligible Account for a discounted value, all in
Lender’s sole and absolute discretion.

 

If Accounts representing Fifty Percent (50%) or more of the unpaid net amount of
all Accounts from any one Customer fail to qualify as Eligible Accounts,
including because such Accounts are unpaid more than ninety (90) days after the
due date of such Accounts, then all Accounts relating to such Customer shall
cease to be Eligible Accounts. If Accounts owed by a single Customer exceed
Fifty Percent (50%) of all Eligible Accounts, then all Accounts relating to
such Customer in excess of such amount shall cease to be Eligible Accounts.

 

(ff) “Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Credit
Parties described from time to time in the consolidated financial statements of
the Credit Parties and any pension plan, welfare plan, Defined Benefit Pension
Plans (as defined in ERISA) or any multi-employer plan, maintained or
administered by the Credit Parties or to which is the Credit Parties are a party
or may have any liability or by which the Credit Parties are bound.

 

(gg) “Environmental Laws” shall mean all federal, state, district, local and
foreign laws, rules, regulations, ordinances, and consent decrees relating to
health, safety, hazardous substances, pollution and environmental matters, as
now or at any time hereafter in effect, applicable to the Credit Parties’
business or facilities owned or operated by the Credit Parties, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes in the environment (including ambient air,
surface water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

 

(hh) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

8

 

 

(ii) “Estimated Over-advance Payment” shall have the meaning given to it in
Section 2.1(d)(i) hereof.

 

(jj)   “Event of Default” shall mean any of the events or conditions set forth
in Section 12 hereof.

 

(kk) “Fee Note” shall mean that certain convertible note in the principal amount
of One Million Five Hundred Thousand and No/100 United States Dollars
($1,500,000) made by the Borrowers in favor of Lender, the form of which is
attached hereto as Exhibit “C”, and any renewal, extension, future advance,
modification, substitution, or replacement thereof.

 

(ll) “Financial Statements” shall have the meaning given to it in Section 7.10
hereof.

 

(mm) “Funded Indebtedness” shall mean, as to any Person, without duplication:
(i) all indebtedness for borrowed money of such Person (including principal,
interest and, if not paid when due, fees and charges), whether or not evidenced
by bonds, debentures, notes or similar instruments; (ii) all obligations to pay
the deferred purchase price of property or services; (iii) all obligations,
contingent or otherwise, with respect to the maximum face amount of all letters
of credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), and all
unpaid drawings in respect of such letters of credit, bankers’ acceptances and
similar obligations; and (iv) all indebtedness secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided, however, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such indebtedness shall be deemed
to be in an amount equal to the fair market value of the property subject to
such Lien at the time of determination). Notwithstanding the foregoing, Funded
Indebtedness shall not include trade payables and accrued expenses incurred by
such Person in accordance with customary practices and in the Ordinary Course of
Business of such Person.

 

(nn) “GAAP” shall mean United States generally accepted accounting principles
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination; provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.

 

(oo) “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

(pp) “Guarantors” shall have the meaning given to it in the preamble hereof. If
any Guarantor is an individual, then the term “Guarantors” shall also include
such individual’s spouse, if any.

 

9

 

 

(qq) “Guarantee Agreement(s)” shall mean the guaranty agreements executed by
each Guarantor in favor of the Lender, pursuant to which the Guarantors shall
each guarantee all of the Obligations of the Borrowers, the form of which is
attached hereto as Exhibit “D-1” and Exhibit “D-2”.

 

(rr)   “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substance, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including, without limitation,
materials which include hazardous constituents), sewage, sludge, industrial
slag, solvents and/or any other similar substances, materials or wastes that are
or become regulated under any Environmental Law (including any that are or
become classified as hazardous or toxic under any Environmental Law).

 

(ss) “Income Projections” shall have the meaning given to it in Section 10.8
hereof.

 

(tt) “Insurance Policies” shall have the meaning given to it in Section 7.23
hereof.

 

(uu) “Interest Rate” shall mean a fixed rate of interest equal to Twelve Percent
(12.0%) per annum, calculated on the actual number of days elapsed over a
360-day year.

 

(vv) “IP Rights” shall have the meaning given to it in Section 7.21 hereof.

 

(ww) “Irrevocable Transfer Agent Instructions” shall mean the Irrevocable
Transfer Agent Instructions to be entered into by and among the Lender,
Intelligent Highway and Intelligent Highway’s transfer agent, the form of which
is attached hereto as Exhibit “E”.

 

(xx) “Lender” shall have the meaning given to it in the preamble hereof.

 

(yy) “Lender Indemnitee(s)” shall have the meaning given to it in Section 14.19
hereof.

 

(zz) “License Agreements” shall have the meaning given to it in Section 7.21
hereof.

 

(aaa) “Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien, security interest or encumbrance of any nature or kind granted by
such Person or arising by judicial process or otherwise, including the interest
of a vendor under any conditional sale or other title retention agreement and
the interest of a lessor under a lease of any interest in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.

 

10

 

 

(bbb) “Loan” or “Loans” shall mean the aggregate of all Revolving Loans made by
Lender to Borrowers under and pursuant to this Agreement.

 

(ccc)  “Loan Documents” shall mean those documents listed in Sections 3.1, 3.20
and 3.21 hereof, and any other documents or instruments executed in connection
with this Agreement or the Revolving Loans contemplated hereby, and all
renewals, extensions, future advances, modifications, substitutions, or
replacements thereof.

 

(ddd) “Lock Box” shall have the meaning given to it in Section 2.1(e) hereof.

 

(eee) “Lock Box Account” shall have the meaning given to it in Section 2.1(e)
hereof.

 

(fff) “Lock Box Payments” shall have the meaning given to it in Section 2.1(e)
hereof.

 

(ggg) “Mandatory Principal Repayment Amount” shall have the meaning given to it
in Section 2.1(d) hereof.

 

(hhh) “Material Adverse Effect” shall mean: (i) a material adverse change in, or
a material adverse effect upon, the assets, business, prospects, properties,
financial condition or results of operations of any Credit Party; (ii) a
material impairment of the ability of any Credit Party to perform any of its
Obligations under any of the Loan Documents; or (iii) a material adverse effect
on: (A) any material portion of the Collateral; (B) the legality, validity,
binding effect or enforceability against any Credit Party of any of the Loan
Documents; (C) the perfection or priority (subject to Permitted Liens) of any
Lien granted to Lender under any Loan Document; (D) the rights or remedies of
Lender under any Loan Document; or (E) the Lender’s ability to sell, without
limitation or restriction, if applicable, any shares issued to the Lender upon a
conversion pursuant to the Revolving Note and/or the Fee Note. For purposes of
determining whether any of the foregoing changes, effects, impairments, or other
events have occurred, such determination shall be made by Lender, in its sole
and absolute discretion.

 

(iii) “Material Contract” shall mean any contract or agreement to which any
Credit Party is a party or by which any Credit Party or any of its assets are
bound and which: (i) must be disclosed to the SEC, the Principal Trading Market,
or any other Governmental Authority pursuant to the Securities Act, the Exchange
Act, the rules and regulations of the SEC, or any other laws, rules or
regulations of any Governmental Authority or the Principal Trading Market; (ii)
involves aggregate payments of Twenty-Five Thousand and No/100 United States
Dollars (US$25,000.00) or more to or from any Credit Party; (iii) involves
delivery, purchase, licensing or provision, by or to any Credit Party, of any
goods, services, assets or other items having a value (or potential value) over
the term of such contract or agreement of Twenty-Five Thousand and No/100 United
States Dollars (US$25,000.00) or more or is otherwise material to the conduct of
the Credit Party’s business as now conducted and as contemplated to be conducted
in the future; (iv) involves a Credit Party Lease; (v) imposes any guaranty,
surety or indemnification obligations on any Credit Party; or (vi) prohibits any
Credit Party from engaging in any business or competing anywhere in the world.

 

11

 

 

(jjj) “Material PPC” shall have the meaning given to it in Section 2.1(e)(i)(3).

 

(kkk) “Material Shareholder” shall have the meaning given to it in Section 7.31
hereof.

 

(lll) “Net Amount” shall have the meaning given to it in Section 2.1(e) hereof.

 

(mmm) “Non-Material PPC” shall have the meaning given to it in Section
2.1(e)(i)(3).

 

(nnn) “Obligations” shall mean, whether now existing or hereafter arising,
created or incurred: (i) all Revolving Loans, advances (whether of principal or
otherwise) and other financial accommodations (whether primary, contingent or
otherwise) made by Lender to Borrowers under any Loan Documents; (ii) all
interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar Proceeding, whether
or not permitted as a claim thereunder); (iii) any and all fees, charges or
other amounts due to Lender under this Agreement or the other Loan Documents;
(iv) any and all expenses incurred by Lender under, or in connection with, this
Agreement or the other Loan Documents; (v) any and all other liabilities and
obligations of any of the Credit Parties to Lender under this Agreement and any
other Loan Documents; and (vi) the performance by the Credit Parties of all
covenants, agreements and obligations of every nature and kind on the part of
any of the Credit Parties to be performed under this Agreement and any other
Loan Documents.

 

(ooo) “OFAC” shall have the meaning given to it in Section 14.22 hereof

 

(ppp) “Ordinary Course of Business” means the Ordinary Course of Business of the
Person in question consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

(qqq) “Over-advance” shall have the meaning given to it in Section 2.1(d)(i)
hereof.

 

(rrr) “Payment Date” shall have the meaning given to it in Section 2.1(c)
hereof.

 

(sss) “Payment Direction” shall have the meaning given to it in Section
2.1(e)(i)(3) hereof.

 

(ttt) “Payment Processing Companies” shall have the meaning given to it in
Section 2.1(e)(i)(3) hereof.

 

12

 

 

(uuu) “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (ii) Liens of carriers, warehousemen,
mechanics and materialmen arising in the Ordinary Course of Business; (iii)
Liens in the form of deposits or pledges incurred in connection with worker’s
compensation, unemployment compensation and other types of Social Security
(excluding Liens arising under ERISA or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or being
contested in good faith by appropriate Proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the Credit Parties taken as a whole or materially impair
the use thereof in the operation of the Credit Parties’ business and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (iv) Liens described in the Financial
Statements and acceptable to Lender in its sole and absolute discretion, and the
replacement, extension or renewal of any such Lien upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the
indebtedness secured thereby (without increase in the amount thereof and without
expansion of such Liens upon any other property); (v) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding Fifty Thousand and
No/100 United States Dollars (US$50,000.00) arising in connection with court
Proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate Proceedings, and only to the extent such
judgments or awards do not otherwise constitute an Event of Default; (vi) zoning
and similar restrictions on the use of property and easements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary conduct of the
business of the Credit Parties; (vii) Liens arising in connection with Capital
Leases (and attaching only to the property being leased); (viii) Liens that
constitute purchase money security interests on any property securing
indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired; (ix) Liens granted to Lender hereunder and under
the Loan Documents; (x) any interest or title of a lessor, sublessor, licensor
or sublicensor under any lease or non-exclusive license permitted by this
Agreement; (xi) Liens arising from precautionary UCC financing statements filed
under any lease permitted by this Agreement; and (xii) banker’s Liens and rights
of set-off of financial institutions arising in connection with items deposited
in accounts maintained at such financial institutions and subsequently unpaid
and unpaid fees and expenses that are charged to the Credit Parties by such
financial institutions in the Ordinary Course of Business of the maintenance and
operation of such accounts.

 

(vvv) “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

(www) “Person” shall mean any individual, partnership, limited liability
company, limited liability partnership, corporation, trust, joint venture, joint
stock company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

 

(xxx) “Pledge Agreement(s)” shall mean the pledge agreements executed by the
Borrowers in favor of the Lender, pursuant to which the TCA Cresent grants a
first priority lien and security interest in and to all of the shares owned by
TCA Cresent in Cresent to the Lender and Intelligent Highway grants a first
priority lien and security interest in and to all of the membership interests
owned by Intelligent Highway in TCA Cresent to the Lender, the form of which is
attached hereto as Exhibit “F”.

 

13

 

 

(yyy) “Point-of-Sale Transactions” means any sale transactions by any Credit
Parties whereby the purchase price for the sale transaction is paid in full by
the Customer at the time of the sale transaction.

 

(zzz) “Portals” shall have the meaning given to it in Section 2.1(e)(i)(3)
hereof.

 

(aaaa) “Preferred Stock” shall have the meaning given to it in Section 7.4
hereof.

 

(bbbb) “Prepayment Penalty” shall have the meaning given to it in Section
2.1(d)(ii) hereof.

 

(cccc) “Principal Trading Market” shall mean the Nasdaq Global Select Market,
the Nasdaq Global Market, the Nasdaq Capital Market, the OTCQX, the OTCQB, the
OTC Pink, the NYSE Euronext or the New York Stock Exchange, whichever is at the
time the principal trading exchange or market for the Common Stock.

 

(dddd) “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

(eeee)   “Public Documents” shall have the meaning given to it in Section 7.11
hereof.

 

(ffff) “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests, and specifically including the
real property listed on Schedule 7.18.

 

(gggg)   “Receipts” shall mean all revenues, receipts, receivables, Accounts,
collections or any other funds at any time received or receivable by the Credit
Parties, or otherwise owing to the Credit Parties, in connection with its sales,
business, operations or from any other source.

 

(hhhh) “Receipts Collection Fee” shall mean a surcharge charged by Lender to the
Borrowers on a monthly basis, and shall be in an amount calculated by Lender
such that, when added together with any monthly interest paid by the Borrowers
hereunder, the aggregate amount of the monthly interest and the monthly Receipts
Collection Fee shall not exceed 1.500% of the then outstanding principal balance
of all Loans hereunder, per month.

 

(iiii) “Reserve Amount” shall mean an amount, expressed in Dollars, equal to
Twenty percent (20%) of the then applicable Revolving Loan Commitment. The
Reserve Amount, or any portion thereof collected and held by Lender from time to
time, whether in the Lock Box Account or otherwise, shall be deemed additional
security for all of the Obligations, and until Lender delivers written notice to
the Credit Parties that such Reserve Amount has been applied to any of the
Obligations then outstanding, such Reserve Amount shall not be considered a
repayment of any of the Obligations (principal, interest, or otherwise), or
otherwise applied against any portion thereof, and shall be considered part of
the outstanding Loans hereunder.

 

14

 

 

(jjjj) “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
advance, and the aggregate of all such advances, made by Lender to the Borrowers
under and pursuant to this Agreement or any other Loan Documents. Any Net Amount
distributed or transferred to the Borrowers in accordance with this Agreement
shall be deemed a Revolving Loan hereunder.

 

(kkkk) “Revolving Loan Availability” shall mean at any time, the lesser of: (i)
the then applicable Revolving Loan Commitment; or (ii) the Borrowing Base
Amount.

 

(llll) “Revolving Loan Commitment” shall mean, on the Effective Date, One
Million Five Hundred Thousand and No/100 United States Dollars
(US$1,500,000.00), and in the event the Borrowers request and Lender agrees to
increase the Revolving Loan Commitment pursuant to Section 2.1(b), thereafter,
shall mean the amount to which Lender agrees to increase the Revolving Loan
Commitment, up to Five Million and No/100 United States Dollars
(US$5,000,000.00), all as applicable pursuant to Section 2.1(b).

 

(mmmm) “Revolving Loan Maturity Date” shall mean the earlier of: (i) six (6)
months from the Effective Date; (ii) upon prepayment of the Revolving Note by
the Borrowers (subject to Section 2.1(d)(ii)); or (iii) the occurrence of an
Event of Default and acceleration of the Revolving Note and Fee Note pursuant to
this Agreement, unless the date in clause (i) shall be extended pursuant to
Section 2.3 or by Lender pursuant to any modification, extension or renewal note
executed by Borrowers and accepted by Lender in its sole and absolute discretion
in substitution for the Revolving Note.

 

(nnnn) “Revolving Note” shall mean that certain Revolving Note in the principal
amount of the Revolving Loan Commitment of even date herewith made by the
Borrowers in favor of Lender, the form of which is attached hereto as Exhibit
“G”, and any renewal, extension, future advance, modification, substitution, or
replacement thereof.

 

(oooo) “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

 

(pppp) “Rule 144 Certificate” shall have the meaning given to it in Section
10.20 hereof.

 

(qqqq) “Rule 144 Opinion” shall have the meaning given to it in Section 10.20
hereof.

 

(rrrr) “Sale Reconciliation” shall have the meaning given to it in Section
2.2(g) hereof.

 

15

 

 

(ssss) “SEC” shall mean the United States Securities and Exchange Commission.

 

(tttt) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(uuuu) “Securities Being Sold” shall have the meaning given to it in Section
10.20 hereof.

 

(vvvv) “Security Agreement(s)” shall mean the security agreements executed by
the Credit Parties in favor of Lender, pursuant to which each of the Credit
Parties grant a first priority lien and security interest in and to all of their
respective Collateral as security for the Obligations, the form of which is
attached hereto as Exhibit “H-1” and Exhibit “H-2”.

 

(wwww) “Seller’s Confirmation Letter” shall mean that certain side letter
executed by the Seller in favor of the Lender and acknowledged by the Credit
Parties, in the form attached hereto as Exhibit “I”.

 

(xxxx) “Seller” shall mean Dewey K. Gabriel.

 

(yyyy) “Share Reserve” shall have the meaning given to it in Section 10.21
hereof.

 

(zzzz) “Shell Company” shall have the meaning given to it in Section 10.20
hereof.

 

(aaaaa) “Subordination Agreement” shall mean that certain Subordination
Agreement by and among the Borrowers, the Seller and the Lender, in the form
attached hereto as Exhibit “J”.

 

(bbbbb) “Subsidiary” and “Subsidiaries” shall mean, respectively, each and all
such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

(ccccc) “Sweep Period” shall have the meaning given to it in Section 2.1(d)(i)
hereof.

 

(ddddd) “Transfer Agent” shall have the meaning given to it in Section 2.2(i)
hereof.

 

(eeeee) “UCC” shall mean the Uniform Commercial Code in effect in Nevada from
time to time.

 

16

 

 

(fffff)   “Use of Proceeds Confirmation” shall have the meaning given to it in
Section 9.8 hereof.

 

(ggggg) “Validity Certificates” shall mean the Validity Certificates executed by
certain officers and directors of the Borrowers, the form of which is attached
hereto as Exhibit “K”.

 

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of the Borrowers on the date of this Agreement. If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of Borrowers will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, Borrowers will furnish financial statements in
accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes. Calculations with respect
to financial covenants required to be stated in accordance with applicable
accounting principles and practices in effect immediately prior to such changes
shall be reviewed and certified by Borrowers’ accountants.

 

1.3 Other Terms Defined in UCC. All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.

 

1.4 Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa. In addition: (i) the words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified; (ii) wherever the word “include,” “includes” or “including” is used
in this Agreement, it will be deemed to be followed by the words “without
limitation;” (iii) an Event of Default shall “continue” or be “continuing” until
such Event of Default has been cured in Lender’s sole and absolute discretion,
or waived by Lender in accordance with Section 14.3 hereof; (iv) any reference
to the Credit Parties shall mean and refer to all the Credit Parties,
collectively, and to each Credit Party, individually, and accordingly, each
representation, warranty, covenant, obligation or other agreement, term or
provision in this Agreement or any other Loan Documents, to the extent
applicable to the Credit Parties, shall be deemed to be applicable and effective
as to all Credit Parties, collectively, and to each Credit Party, individually,
as the context may so require, regardless of the gender, singular, plural, or
other tense used in the applicable provision; (v) references in this Agreement
to any party shall include such party’s successors and permitted assigns; and
(vi) references to any “Section” shall be a reference to such Section of this
Agreement unless otherwise stated. To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

 

17

 

 

2. REVOLVING LOAN FACILITY.

 

2.1 Revolving Loan.

 

(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents, Lender agrees
to make Revolving Loans to Borrowers from time to time, pursuant to the terms of
this Agreement, until, but not including, the Revolving Loan Maturity Date, and
in such amounts as Lender may determine from time to time up to the Revolving
Loan Availability (and subject at all times to the amounts available to be
borrowed in accordance with the Borrowing Base Certificate); provided, however,
that the aggregate principal balance of all Revolving Loans outstanding at any
time shall not exceed the Revolving Loan Availability; and further provided,
however, that the amount available to be borrowed shall not exceed an amount
equal to the lesser of seventy-five percent (75%) of Receipts or fifty percent
(50%) of Contracts which have been approved by the Lender in advance; and
further provided, however, that, notwithstanding anything contained in this
Agreement or any other Loan Documents to the contrary, each Revolving Loan under
this Agreement (including any Net Amount to be distributed hereunder) shall be
subject to Lender’s approval, which approval may be given or withheld in
Lender’s sole and absolute discretion. Revolving Loans made by Lender may be
repaid and, subject to the terms and conditions hereof, borrowed again up to,
but not including, the Revolving Loan Maturity Date, unless the Revolving Loans
are otherwise terminated or extended as provided in this Agreement. The
Revolving Loans shall be used by Borrowers for the specific purposes permitted
hereunder and for no other purpose.

 

(b) Increase to Revolving Loan Commitment. The Borrowers may request, from time
to time, that the Revolving Loan Commitment be increased to up to Five Million
and No/100 United States Dollars (US$5,000,000); and Lender, in its sole and
absolute discretion, may make available Revolving Loan Commitment increases to
the Borrowers. Lender’s election to increase the Revolving Loan Commitment from
time to time may be granted or denied by Lender in its sole and absolute
discretion, however, at a minimum, the following conditions must be satisfied,
in Lender’s sole and absolute discretion:

 

(i) no Event of Default shall have occurred or be continuing, or result from the
applicable increase of the Revolving Loan Commitment;

 

18

 

 

(ii) the Borrowers shall have executed and delivered a new or revised Revolving
Note;

 

(iii) after giving effect to such increase, the amount of the aggregate
outstanding principal balance of all Revolving Loans shall not be in excess of
the Revolving Loan Availability;

 

(iv) Lender shall have reviewed and accepted, in its sole and absolute
discretion, the amount and type of current and historical Receipts of the Credit
Parties, Eligible Accounts or other Collateral required for the increase; and

 

(v) Lender shall have received any and all documents or agreements as it shall
require in its sole and absolute discretion.

 

It is expressly agreed and acknowledged by each of the Credit Parties that,
notwithstanding that this Agreement provides for the opportunity to increase the
Revolving Loan Commitment as hereby provided: (i) Lender has no obligation of
any nature or kind whatsoever to grant or provide any such increase to the
Credit Parties; (ii) the Credit Parties did not enter into this Agreement based
on any promise, express or implied, by Lender or any of its agents or
representatives, or based on any expectation by any of the Credit Parties, that
funds or Loans beyond the Revolving Loans made on the Effective Date would be
made or provided after the Effective Date; and (iii) each of the Credit Parties
hereby fully and unconditionally waives any and all claims, counterclaims, and
defenses any of them may have based on any argument that Lender had any
obligation or otherwise promised to fund additional Revolving Loans beyond the
Revolving Loan funded on the Effective Date, or any argument or implied covenant
of fair dealing and good faith that may in any way imply an obligation upon
Lender to make such additional Revolving Loans.

 

(c) Revolving Loan Interest and Payments. Except as otherwise provided in this
Section, the outstanding principal balance of the Revolving Loans and all other
Obligations shall be repaid on or before the Revolving Loan Maturity Date. The
principal amount of the Revolving Loans outstanding from time to time shall bear
interest at the Interest Rate. The Receipts Collection Fee, accrued and unpaid
interest on the unpaid principal balance of all Revolving Loans outstanding from
time to time, and other fees and charges due hereunder, shall be payable on a
weekly basis on the weekly anniversary date of the Effective Date, or such other
date as Lender and Borrowers may agree upon (provided, however, if no such other
agreement is made or reached, then on the weekly anniversary date of the
Effective Date), commencing on the first such date to occur after the Effective
Date and on the Revolving Loan Maturity Date (each a “Payment Date”). Any amount
of principal or interest on the Obligations which is not paid when due, whether
at stated maturity, by acceleration or otherwise, shall at Lender’s option bear
interest payable on demand at the Default Rate.

 



19

 

 

(d) Revolving Loan Principal Repayments.

 

(i) Mandatory Principal Prepayments; Over-advances. All Obligations shall be
repaid by Borrowers on or before the Revolving Loan Maturity Date, unless
payable sooner pursuant to the provisions of this Agreement. In the event at any
time the aggregate outstanding principal balance of all Revolving Loans
hereunder exceeds the Revolving Loan Availability (an “Over-advance”), Borrowers
shall be obligated to eliminate such Over-advance as follows: (A) if the
Over-advance exists as of the Effective Date, then: (I) Lender shall determine
the amount of the Over-advance, as well as the estimated amount of a payment
(“Estimated Over-advance Payment”) to be made by Borrowers on each Payment Date
(or such other time period as Lender may determine, such as a monthly payment)
to be applied against the principal balance of the outstanding Revolving Loans,
such that the Over-advance would be eliminated over a one hundred twenty (120)
day period from the Effective Date (Lender shall have the right to modify the
amount of the Estimated Over-advance Payment from time to time upon notice to
Borrowers as necessary to cause the elimination of the Over-advance over the one
hundred twenty (120) day period contemplated hereby); and (II) Lender shall
notify Borrowers of the amount of the Estimated Over-advance Payment, and on
each Payment Date (or such other time period selected by Lender), Borrowers
shall make the Estimated Over-advance Payment to Lender, or, at Lender’s
election, notwithstanding the priorities set forth in Section 2.1(e)(ii), Lender
may apply any amounts in the Lock Box Account towards the Estimated Over-advance
Payment required to be made hereby, until the Over-advance is eliminated in
full; or (B) if an Over-advance should occur after the Effective Date and during
the term of this Agreement, then: (I) Lender shall determine, in its sole
discretion, whether: (1) the Over-advance needs to be paid immediately; or (2)
the Over-advance can be cured during a period of time as determined by Lender,
in its sole discretion, and if so, what other conditions Lender may impose in
connection with such cure period. If Lender elects option (1), then Borrowers
shall, upon notice or demand from Lender, immediately make such repayments of
the Revolving Loans or take such other actions as shall be necessary to
immediately eliminate such Over-advance in full (or, notwithstanding the
priorities set forth in Section 2.1(e)(ii), Lender may immediately apply any
amounts in the Lock Box Account from time to time to eliminate such Over-advance
in full). If Lender elects option (2) above, then Lender shall determine the
amount of the Over-advance, the cure period available to Borrowers in which to
eliminate the Over-advance, and any other conditions to be satisfied by
Borrowers in connection with the cure period selected by Lender for elimination
of the Over-advance, as well as the Estimated Over-advance Payment to be made by
Borrowers on each Payment Date (or such other time period as Lender may
determine, such as a monthly payment) to be applied against the principal
balance of the outstanding Revolving Loans, such that the Over-advance would be
eliminated over whatever cure period shall have been elected by Lender, in its
sole discretion (Lender shall have the right to modify the amount of the
Estimated Over-advance Payment from time to time upon notice to Borrowers as
necessary to cause the elimination of the Over-advance over the cure period
selected by Lender); and (II) Lender shall notify Borrowers of the amount of the
Estimated Over-advance Payment, the cure period selected by Lender during which
the Over-advance must be eliminated, and any other conditions applicable
thereto, and on each Payment Date (or such other time period selected by
Lender), Borrowers shall make the Estimated Over-advance Payment to Lender, or,
at Lender’s election, notwithstanding the priorities set forth in Section
2.1(e)(ii), Lender may apply any amounts in the Lock Box Account towards the
Estimated Over-advance Payment required to be made hereby, such that the
Over-advance is eliminated in full in the period of time selected by Lender
therefor. The Credit Parties shall also satisfy whatever other conditions may be
imposed by Lender as conditions to allowing the Credit Parties a cure period to
eliminate the Over-advance. In addition, following collection and payment of all
items and fees as required by Section 2.1(e)(ii)(1) – (6), inclusive (other than
the Mandatory Principal Repayment Amount), on each Payment Date, an amount equal
to fifteen percent (15%) of all amounts collected into the Lock Box Account
since the immediately preceding Payment Date (such a period of time hereinafter
referred to as the “Sweep Period”) shall be paid to Lender to reduce the then
outstanding principal balance of all Revolving Loans hereunder (the “Mandatory
Principal Repayment Amount”). In addition, from time to time, Lender shall have
the right to review the amount and type of current and historical Receipts and
Eligible Accounts of the Credit Parties, the value of other Collateral, and
other factors determined by Lender, and based on such review, Lender may, in its
sole and absolute discretion, increase the percentage used for the Mandatory
Principal Repayment Amount, which increase shall become applicable and effective
immediately upon notice to Borrowers. Lender shall apply funds received into the
Lock Box Account in accordance with Section 2.1(e) below.

 

20

 

 

(ii)   Optional Prepayments. Borrowers may from time to time prepay the
Revolving Loan, in whole or in part, provided, however, that if the Borrowers
prepay more than eighty percent (80%) of the amount of the Revolving Loan
Commitment within ninety (90) days following the Effective Date, Borrowers shall
pay to Lender as liquidated damages and compensation for the costs of being
prepared to make funds available hereunder an amount equal to two and 50/100
percent (2.50%) of the Revolving Loan Commitment (the “Prepayment Penalty”). The
Prepayment Penalty owed pursuant to this Section shall not be applicable with
respect to any payment of the Mandatory Principal Repayment Amount.

 

(e) Collections; Lock Box.

 

(i) Funds Collected.

 

(1) Wire Transfers. To the extent any Customers make or pay any Receipts to any
Credit Party by a wire transfer or other form of electronic funds transfer,
effective as of the Effective Date, the Credit Parties shall direct all of such
Customers, in writing, to make all such wire transfer or electronic fund
transfer payments directly to the Lock Box Account.

 

(2) Cash, Checks and Other Payments. To the extent any Customers make or pay any
Receipts to any Credit Party by any other form other than wire transfer or other
form of electronic funds transfer (such as through cash or a check), then
effective as of the Effective Date, the Credit Parties shall direct all of its
Customers, in writing, to make, deposit, and/or send, as applicable, all such
payments and Receipts directly to the Lock Box Account or a post office box
designated by, and under the exclusive control of, Lender (such post office box
is referred to herein as the “Lock Box”).

 

21

 

 

(3) Credit/Debit Card Payments. The parties recognize that in some instances or
from time to time, the Credit Parties may elect to take or receive payments from
Customers through the use of a credit or debit card (including payments made
using a credit or debit card, or other payment mechanisms, through online
re-sellers or systems, such as PayPal, Amazon and the like). In the event the
Credit Parties shall at any time take or receive any Receipts through the use of
a credit or debit card (including payments made using a credit or debit card, or
other payment mechanisms, through online re-sellers or systems, such as PayPal,
Amazon and the like), then effective as of the date (the “Credit Card Date”)
when the Credit Parties enter into any agreements with any credit/debit card or
other payment processing companies for the processing of credit and debit card
payments (including payments made using a credit or debit card, or other payment
mechanisms, through online re-sellers or systems, such as PayPal, Amazon and the
like) on behalf of the Credit Parties (the “Payment Processing Companies”), the
Credit Parties shall modify all of its agreements with any such Payment
Processing Companies, so as to authorize, direct and cause: (A) all credit/debit
card payments from any Customers; and (B) any reserves or holdbacks withheld by
any of the Payment Processing Companies, if, as, and when distributed or paid to
the Credit Parties, to be deposited directly into the Lock Box Account, rather
than any other bank accounts of the Credit Parties. In this regard, effective as
of the Effective Date (or, if there are no agreements with any Payment
Processing Companies as of the Effective Date, then effective as of the Credit
Card Date), the Credit Parties shall obtain from each of the Payment Processing
Companies and deliver to Lender, an estoppel certificate, disbursement direction
or other similar document in form and substance acceptable to Lender (the
“Payment Direction”), pursuant to which the Payment Processing Companies confirm
and agree, among other things Lender may require: (I) to the foregoing payment
directions; (II) that such payment instructions and directions shall not be
changed, amended or terminated, except upon written notice from Lender; and
(III) that copies of all statements, notices and other communications sent by
any Payment Processing Companies to the Credit Parties, also be delivered to
Lender. At any time prior to the Payment Direction being effective and in place,
any Receipts received by the Credit Parties from any Payment Processing
Companies shall be immediately (within twenty-four (24) hours) re-directed and
deposited by Borrowers into the Lock Box Account; provided, however, that any
such re-direction shall not diminish or abrogate the Credit Parties’ obligation
to obtain the Payment Direction from each of the Payment Processing Companies.
The Credit Parties shall not enter into any new agreements with any Payment
Processing Companies, unless prior to or contemporaneously with entering into
such relationships or agreements, such Payment Processing Companies execute a
Payment Direction in favor of Lender. Notwithstanding the foregoing to the
contrary, so long as the Receipts collected by Credit Parties in any calendar
year from any particular Payment Processing Company (which amount can be
estimated by Lender based on Receipts collected by Credit Parties in any shorter
time period as may be determined by Lender) are equal to or less than ten
percent (10%) of the total Receipts collected by Credit Parties from all sources
in any calendar year (which amount can be estimated by Lender based on Receipts
collected by Credit Parties in any shorter time period as may be determined by
Lender) (a Payment Processing Company that collects Receipts that are equal to
or below the ten percent (10%) threshold as hereby contemplated is sometimes
referred to as a “Non-Material PPC” and a Payment Processing Company that
collects Receipts above the ten percent (10%) threshold as hereby contemplated
is sometimes referred to as a “Material PPC”), then Credit Parties shall not
have an obligation to deliver the Payment Direction with respect to such
particular Payment Processing Company as contemplated by this Section, but only
so long as: (x) no Event of Default exists under this Agreement or any other
Loan Document, and provided no event has occurred that, with the passage of
time, or the giving of notice, or both, would constitute an Event of Default
under this Agreement or any other Loan Document; (y) Credit Parties instruct the
particular Payment Processing Company to remit all credit/debit card payments
from any Customers, any reserves or holdbacks withheld by such Payment
Processing Company, and other Receipts, directly into the Lock Box Account,
rather than any accounts of the Credit Parties; and (z) to the extent that,
despite the foregoing requirement to instruct such Payment Processing Company to
remit all Receipts directly into the Lock Box Account, any Credit Party receives
any Receipts from such Payment Processing Company directly into an account of
the Credit Parties, rather than the Lock Box Account, then Credit Parties shall
notify Lender of the receipt of such Receipts or other sums within twenty-four
(24) hours of receipt of same, and immediately upon receipt thereof, remit or
endorse same to Lender into the Lock Box Account; provided, however, that any
such re-direction shall not diminish or abrogate Credit Parties’ obligation to
direct, instruct and require all Payment Processing Companies to make all
payments and remittances otherwise due to the Credit Parties directly to the
Lock Box Account. Each of the Credit Parties hereby represent and warrant to
Lender that as of the Effective Date, it has agreements or payment processing
relationships with the following Material PPC’s: None, and with the following
Non-Material PPC’s: None.

 

22

 

 

The Lender and Credit Parties acknowledge that, in some instances, or if
applicable, the mechanics of the payment processing relationships of the Credit
Parties with some of its Payment Processing Companies is such that Credit
Parties have portals or systems which they access online (the “Portals”) through
administrative usernames, passwords and other input details required to gain
access into such Portals (the “Access Details”), and that once the Portals are
accessed with the Access Details, the Credit Parties then, through certain user
elections and options made by Credit Parties on the Portals, elect to what bank
account and when funds from the Payment Processing Companies are transferred to
Credit Parties. In this regard, to the extent the payment mechanics of any
Payment Processing Companies use Portals and Access Details, then on the
Effective Date (or, if acceptable to Lender, in Lender’s sole and absolute
discretion, as soon as practicably possible following the Effective Date),
Credit Parties shall provide to Lender the web address for the Portals and the
Access Details for each of the Payment Processing Companies, and Lender shall
have the full right and authority to modify the Access Details, so that only
Lender has access to the Portals and access to control all payments and
remittances to and from such Payment Processing Companies, and so that Credit
Parties do not have access or authority to change or thereafter modify the
elections made by Lender on the Portals (provided that Lender shall provide
view/read access only to Credit Parties so Credit Parties can see, on a daily
basis, the transactions processed by the Payment Processing Companies and
movement of funds from the Payment Processing Companies to the Lock Box
Account). Lender shall have the absolute right and authority to designate the
account to which any remittances from the Payment Processing Companies are made,
which account shall be the Lock Box Account. Credit Parties hereby agree to
undertake any and all required actions, execute any required documents,
instruments or agreements, or to otherwise do any other thing required or
requested by Lender in order to effectuate the foregoing with respect to the
Portals and Access Details. Credit Parties shall not undertake any action or
give any direction to any Payment Processing Companies that is in conflict with,
changes, or is otherwise in derogation of the requirements and obligations of
Credit Parties set forth in this paragraph. Upon indefeasible payment in full of
all Obligations, and termination of all other commitments of Lender to advance
sums hereunder, Lender shall provide the Access Details and control of the
Portals back to the Credit Parties.

 

23

 

 

(4) General Collection Terms. The Credit Parties hereby agree to undertake any
and all required actions, execute any required documents, instruments or
agreements, or to otherwise do any other thing required or requested by Lender
in order to effectuate the requirements of this Section 2.1(e). Lender shall
maintain an account at a financial institution acceptable to Lender in its sole
and absolute discretion (the “Lock Box Account”), which Lock Box Account is and
shall be maintained in Lender’s (or its Affiliate’s) name, and into which all
Receipts, whether through wires, electronic fund transfers, credit and debit
card payments from any Customers, and all other monies, checks, notes, drafts or
other payments or Receipts of any kind received or receivable by, or due to, the
Credit Parties shall be deposited. Credit Parties acknowledge that the Lock Box
Account may be established by Lender as an “FBO” account, pursuant to which the
Lock Box Account is in the name of Lender (or its Affiliate) “for the benefit
of” the Credit Parties. Notwithstanding any such designation on the Lock Box
Account, or any documents entered into or executed by the Credit Parties in
connection with the establishment of the Lock Box Account, the Credit Parties
hereby agree and acknowledge that: (i) Lender shall at all times have full
“control” (within the meaning of the UCC) of the Lock Box Account and all funds
deposited therein; (ii) the Credit Parties shall not revoke Lender’s authority
or rights with respect to the Lock Box Account and the funds therein
(notwithstanding any right that the Credit Parties may have to do so under
ancillary documents executed by the Credit Parties to establish the Lock Box
Account); and (iii) Credit Parties shall not take any action or position
contrary to the intent of the parties as expressed herein that Lender shall at
all times be in full control of the Lock Box Account and the deposits therein.
It is the intent of the parties that all Receipts, whether through wires,
electronic fund transfers, credit and debit card payments from any Customers,
and all other monies, checks, notes, drafts or other payments or Receipts of any
kind received or receivable by, or due to, the Credit Parties, shall be
deposited directly into the Lock Box Account, rather than any other accounts of
Credit Parties, or if received into any account of the Credit Parties, then the
Credit Parties shall immediately re-direct and deposit same into the Lock Box
Account. In this regard, if any Credit Parties, any Affiliate or Subsidiary, any
shareholder, officer, director, employee or agent of the Credit Parties or any
Affiliate or Subsidiary, or any other Person acting for or in concert with the
Credit Parties, shall receive any monies, checks, notes, drafts or other
payments or Receipts, the Credit Parties and each such Person shall receive all
such items in trust for, and as the sole and exclusive property of, Lender, and,
immediately upon receipt thereof, shall remit the same (or cause the same to be
remitted) in kind to the Lock Box Account.

 

24

 

 

(ii) Distribution of Funds From the Lock Box Account. The Credit Parties and
Lender agree that all payments made to the Lock Box Account, whether in respect
of Receipts, as proceeds of Collateral, or otherwise, will be swept from the
Lock Box Account to Lender on each Payment Date to be applied according to the
following priorities: (1) to unpaid fees and expenses due hereunder, including
any recurring fees due pursuant to Section 2.2 hereof; (2) to any
custodian/back-up servicer (if applicable); (3) to accrued but unpaid interest
owed under Sections 2.1(c) and 2.4 hereof; (4) to the Receipts Collection Fee;
(5) if at any time the Lender is not holding or has reserved, in the Lock Box
Account or otherwise, an amount equal to at least the Reserve Amount, then
twenty percent (20%) of all Receipts received into the Lock Box Account during
each Sweep Period shall be withheld and applied by Lender to amounts required to
establish the Reserve Amount, until the Reserve Amount is reached, which Reserve
Amount (or portion thereof) may be kept and maintained in the Lock Box Account
during the duration of this Agreement as additional security for the
Obligations; (6) to amounts payable pursuant to Section 2.1(d), including the
Mandatory Principal Repayment Amount, the Estimated Over-advance Payment, and
other amounts required to eliminate any Over-advance; and (7) upon the
occurrence of an Event of Default, to Lender, to reduce the balance of the
Obligations to zero (each of the foregoing payments, the “Lock Box Payments”).
The amount remaining in the Lock Box Account following the payment of the Lock
Box Payments on each Payment Date (less any amount in the Lock Box Account
withheld and applied by Lender to the Reserve Amount) shall be referred to
herein as the “Net Amount”. The Lender agrees that, provided the Credit Parties
are each in good standing under this Agreement and the other Loan Documents, and
provided no Event of Default exists under this Agreement or any other Loan
Document, and provided no event has occurred that, with the passage of time, or
the giving of notice, or both, would constitute an Event of Default under this
Agreement or any other Loan Document, and further provided that any Estimated
Over-advance Payments have been timely made as required by this Agreement, and
subject to the terms and conditions of this Agreement, the lesser of (a)
seventy-five percent (75%) of current Receipts or (b) fifty percent (50%) of
current Contracts submitted and approved by the Lender will be funded to the
Borrowers from the Net Amount and will be transferred to Borrowers from the Lock
Box Account via wire transfer or electronic funds transfer to an account
designated by the Borrowers on the immediately subsequent Payment Date
(provided, however, any failure by Lender to transfer the Net Amount to
Borrowers by such date shall not in any way hinder, impair, or otherwise
adversely affect the Credit Parties’ Obligations, or Lender’s rights and
remedies under this Agreement or any other Loan Documents). The Credit Parties
agree to pay all reasonable fees, costs and expenses in connection with opening
and maintaining of the Lock Box and the Lock Box Account. All of such reasonable
fees, costs and expenses, if not paid by the Credit Parties within five (5)
Business Days of Lender’s written request, may be paid by Lender and in such
event all amounts paid by Lender shall constitute Obligations hereunder, shall
be payable to Lender by any Credit Party upon demand, and, until paid, shall
bear interest at the Default Rate. Notwithstanding anything contained herein to
the contrary, in the event the amounts collected into the Lock Box Account from
time to time, whether in respect of Receipts, as proceeds of Collateral, or
otherwise, are at any time not sufficient to pay the amounts due to Lender on
any Payment Date under items (1) – (6) above of this Section 2.1(e)(ii), then
the Credit Parties shall, without further notice or demand from Lender, pay any
such shortfall amounts to the Lock Box Account within three (3) Business Days
from the Payment Date for which such amounts were due, or notwithstanding the
foregoing order and priority, Lender shall have the right to sweep from the Lock
Box Account any such shortfall amounts immediately upon any Receipts coming into
the Lock Box Account. Notwithstanding anything which may be contained herein to
the contrary, advances to be paid to the Borrowers shall be adjusted, in
Lender’s sole and absolute discretion, in the event that (a) the outstanding
loan balance is less than or equal to seventy-five percent (75%) of the
Borrowers’ then current Receipts and (b) the outstanding loan balance is less
than or equal to fifty percent (50%) of the Borrowers’ then current Contracts.

 

25

 

 

(iii) Power of Attorney. It is intended that all Receipts, and all other checks,
drafts, instruments and other items of payment or proceeds of Collateral at any
time received, due or owing to the Credit Parties from a Customer, any other
Person, or otherwise, shall be deposited directly into the Lock Box Account, and
if not deposited directly into the Lock Box Account, shall be immediately
remitted or endorsed by the Credit Parties to Lender into the Lock Box Account,
and, if that remittance or endorsement of any such item shall not be immediately
made for any reason, Lender is hereby irrevocably authorized to remit or endorse
the same on Credit Parties’ behalf. For purpose of this Section, the Credit
Parties irrevocably hereby make, constitute and appoint Lender (and all Persons
designated by Lender for that purpose) as the Credit Parties’ true and lawful
attorney and agent-in-fact: (A) to endorse the Credit Parties’ name upon said
Receipts or items of payment and/or proceeds of Collateral and upon any chattel
paper, document, instrument, invoice or similar document or agreement relating
to any Receipts of the Credit Parties; (B) to take control in any manner of any
item of payment or proceeds thereof; (C) to have access to the Credit Parties’
operating accounts, through the Credit Parties’ online banking system, or
otherwise, to make remittances of any Receipts deposited therein into the Lock
Box Account as required hereby; (D) to have access to any lock box or postal box
into which any of the Credit Parties’ mail is deposited, and open and process
all mail addressed to the Credit Parties and deposited therein; and (E) to
direct and otherwise deal with all Payment Processing Companies, or other
Persons, to insure that all Receipts, payments and proceeds as hereby
contemplated are remitted to the Lock Box Account.

 

(iv) Rights Upon Default. Lender may, at any time and from time to time after
the occurrence and during the continuance of an Event of Default, whether before
or after notification to any Customer and whether before or after the maturity
of any of the Obligations: (A) enforce collection of any of the Accounts
(including all Eligible Accounts) and Receipts of the Credit Parties or other
amounts owed to the Credit Parties by suit or otherwise; (B) exercise all of the
rights and remedies of the Credit Parties with respect to Proceedings brought to
collect any Accounts (including all Eligible Accounts), Receipts, or other
amounts owed to the Credit Parties; (C) surrender, release or exchange all or
any part of any Accounts (including all Eligible Accounts), Receipts, or other
amounts owed to the Credit Parties, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account (including all Eligible Accounts) or
Receipts of the Credit Parties, or other amount owed to the Credit Parties, upon
such terms, for such amount and at such time or times as Lender deems advisable;
(E) prepare, file and sign any Credit Parties’ name on any proof of claim in
bankruptcy or other similar document against any Customer or other Person
obligated to the Credit Parties; and (F) do all other acts and things which are
necessary, in Lender’s sole discretion, to fulfill the Credit Parties’
obligations under this Agreement and the other Loan Documents and to allow
Lender to collect the Accounts (including all Eligible Accounts), Receipts, or
other amounts owed to the Credit Parties. In addition to any other provision
hereof, Lender may at any time after the occurrence and during the continuance
of an Event of Default, at the Credit Parties’ expense, notify any parties
obligated on any of the Accounts (including all Eligible Accounts) and Receipts
to make payment directly to Lender of any amounts due or to become due
thereunder.

 

(v) Statement. From time to time, Lender may deliver to Borrowers an invoice and
or an account statement showing all Revolving Loans, charges and payments, which
shall be deemed final, binding and conclusive upon Borrowers, unless the
Borrowers notify Lender in writing, specifying any error therein, within thirty
(30) days of the date that such account statement is sent to the Borrowers and
any such notice shall only constitute an objection to the items specifically
identified.

 

(vi) Authorization to Deduct Amounts in Lock Box.

 

(1) Notwithstanding anything contained in this Agreement to the contrary, any
time that any charges, fees, amounts or other Obligations are due and owing by
any Credit Parties to Lender under this Agreement or any other Loan Document,
Lender shall have the right, and is hereby authorized, to deduct such charges,
fees, amounts or other Obligations directly from the Lock Box Account and from
all Receipts from time to time deposited therein.

 

26

 

 

(2) Notwithstanding anything contained herein to the contrary and in addition to
the amounts provided in Section 2.1(e)(ii), the Lender may from time to time, in
its sole and absolute discretion, retain in the Lock Box Account any and all
amounts deposited into the Lock Box Account by any Customer that the Lender
deems necessary or appropriate (i) to prevent any insecurity by the Lender with
respect to the total value of the Collateral (including, but not limited to, the
amount held in the Lock Box Account at any time) when compared to the
outstanding amount of all Obligations owed to the Lender; and (ii) to ensure
that the Collateral (including, but not limited to the amount held in the Lock
Box Account) is and remains of a value to adequately serve as appropriate
security for the Obligations of the Credit Parties hereunder.

 

2.2 Fees.

 

(a) Asset Monitoring Fee. The Borrowers agree to pay to Lender an asset
monitoring fee (“Asset Monitoring Fee”) equal to One Thousand Five Hundred and
No/100 United States Dollars (US$1,500.00), which shall be due and payable on
the Effective Date, and thereafter on the first day of each third (3rd) calendar
month during the term of this Agreement. The Asset Monitoring Fee shall be
increased in increments of Five Hundred and No/100 United States Dollars
(US$500.00) each time the Revolving Loan Commitment amount is increased pursuant
to Section 2.1(b); provided that the Asset Monitoring Fee shall never exceed Two
Thousand Five Hundred and No/100 United States Dollars (US$2,500.00).

 

(b) Transaction Advisory Fee. In addition to the Advisory Fee contained in
Section 2.2(f) herein, the Borrowers agree to pay to Lender a transaction
advisory fee equal to four percent (4.0%) of the Revolving Loan Commitment as of
the Effective Date, and two percent (2.0%) on the amount of any increase thereof
pursuant to Section 2.1(b), which shall be due and payable on the Effective Date
and on the date of any increase to the Revolving Loan Commitment pursuant to
Section 2.1(b).

 

(c) Due Diligence Fees. The Borrowers agree to pay a due diligence fee equal to
Fifteen Thousand and No/100 United States Dollars (US$15,000.00), which shall be
due and payable in full on the Effective Date, or any remaining portion thereof
shall be due and payable on the Effective Date if a portion of such fee was paid
upon the execution of any term sheet related to this Agreement.

 

(d) Document Review and Legal Fees. The Borrowers agree to pay a document review
and legal fee equal to Forty Thousand and No/100 United States Dollars
(US$40,000.00) which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

 

(e) Other Fees. The Borrowers also agree to pay to the Lender (or any designee
of the Lender), upon demand, or to otherwise be responsible for the payment of,
any and all other costs, fees and expenses, including the reasonable fees,
costs, expenses and disbursements of counsel for the Lender and of any experts
and agents, which the Lender may incur or which may otherwise be due and payable
in connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver, subordination, or other
modification or termination of this Agreement or any other Loan Documents
(provided that there shall be no fees for the preparation and negotiation of
this Agreement other than as specifically set forth in the closing or settlement
statement to be executed by Borrowers and Lender on the Effective Date);
(ii) any documentary stamp taxes, intangibles taxes, recording fees, filing
fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other Loan
Documents; (iii) the exercise or enforcement of any of the rights of the Lender
under this Agreement or the Loan Documents; or (iv) the failure by the Credit
Parties to perform or observe any of the provisions of this Agreement or any of
the Loan Documents. Included in the foregoing shall be the amount of all
expenses paid or incurred by Lender in consulting with counsel concerning any of
its rights under this Agreement or any other Loan Document or under applicable
law. All such costs and expenses, if not so immediately paid when due or upon
demand thereof, shall bear interest from the date of outlay until paid, at the
Default Rate. All of such costs and expenses shall be additional Obligations of
the Credit Parties to Lender secured under the Loan Documents. The provisions of
this Subsection shall survive the termination of this Agreement.

 

27

 

 

(f) Advisory Fees. The Borrowers shall pay to Lender a fee for advisory services
provided by the Lender to the Borrowers prior to the Effective Date in the
amount of One Million Five Hundred Thousand and No/100 United States Dollars
(US$1,500,000.00) (the “Advisory Fee”) by issuing to Lender the Fee Note, in the
amount of the Advisory Fee. The Fee Note shall be issued on the Closing Date and
shall bear a maturity date of twelve (12) months. The principal amount of the
Fee Note outstanding from time to time shall bear zero (0) interest, provided
that no default or Event of Default has occurred or is continuing. Any amount of
principal on the Fee Notes which is not paid when due, whether at stated
maturity, by acceleration or otherwise, shall at Lender’s option bear interest
payable on demand at the Default Rate. 

 

(g) Matters with Respect to Common Stock.

 

(i) Issuance of Conversion Shares. The parties hereto acknowledge that pursuant
to the terms of the Revolving Note and the Fee Note, Lender has the right, after
the occurrence of an Event of Default, to convert amounts due under the
Revolving Note and the Fee Note into Common Stock in accordance with the terms
of the Revolving Notes and the Fee Note. In the event, for any reason,
Intelligent Highway fails to issue, or cause the Transfer Agent to issue, any
portion of the Common Stock issuable upon conversion of the Revolving Notes and
the Fee Note (the “Conversion Shares”) to Lender in connection with the exercise
by Lender of any of its conversion rights under the Revolving Note and the Fee
Note, then the parties hereto acknowledge that Lender shall irrevocably be
entitled to deliver to the Transfer Agent, on behalf of itself and the Borrower,
a “Conversion Notice” (as defined in the Revolving Note and the Fee Note,
respectively) requesting the issuance of the Conversion Shares then issuable in
accordance with the terms of the Revolving Note and the Fee Note, and the
Transfer Agent, provided they are the acting transfer agent for Intelligent
Highway at the time, shall, and Intelligent Highway hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from Intelligent Highway, issue the Conversion Shares applicable
to the Conversion Notice then being exercised, and surrender to a nationally
recognized overnight courier for delivery to Lender at the address specified in
the Conversion Notice, a certificate of the Common Stock of Intelligent Highway,
registered in the name of Lender or its designee, for the number of Conversion
Shares to which Lender shall be then entitled under the Revolving Note and the
Fee Note, as set forth in the Conversion Notice.

 

28

 

 

(ii) Issuance of Additional Common Stock. The parties hereto acknowledge that
Intelligent Highway has agreed to issue, in the future, certain shares of
Intelligent Highway’s Common Stock in accordance with Section 2.2(f) above. In
the event, for any reason, Intelligent Highway fails to issue, or cause its
Transfer Agent to issue, any portion of the Common Stock issuable to Lender
hereunder, either now or in the future, then the parties hereto acknowledge that
Lender shall irrevocably be entitled to deliver to the Transfer Agent, on behalf
of itself and Intelligent Highway, a written instruction requesting the issuance
of the shares of Common Stock then issuable, and the Transfer Agent, provided
they are the acting transfer agent for Intelligent Highway at the time, shall,
and Intelligent Highway hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Borrower,
issue such shares of Intelligent Highway’s Common Stock as directed by Lender,
and surrender to a nationally recognized overnight courier for delivery to
Lender at the address specified in the Lender’s notice, a certificate of the
Common Stock of Intelligent Highway, registered in the name of Lender, for the
number of shares of Common Stock issuable to Lender in accordance herewith.

 

(iii) Removal of Restrictive Legends. In the event that Lender has any shares of
Intelligent Highway’s Common Stock bearing any restrictive legends, and Lender,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and
Intelligent Highway and or its counsel refuses or fails for any reason to render
an opinion of counsel or any other documents, certificates or instructions
required for the removal of the restrictive legends, then: (A) to the extent
such legends could be lawfully removed under applicable laws, Intelligent
Highway’s failure to provide the required opinion of counsel or any other
documents, certificates or instructions required for the removal of the
restrictive legends shall be an immediate Event of Default under this Agreement
and all other Loan Documents; and (B) Intelligent Highway hereby agrees and
acknowledges that Lender is hereby irrevocably and expressly authorized to have
counsel to Lender render any and all opinions and other certificates or
instruments which may be required for purposes of removing such restrictive
legends, and Intelligent Highway hereby irrevocably authorizes and directs the
Transfer Agent to, without any further confirmation or instructions from
Intelligent Highway, issue any such shares without restrictive legends as
instructed by Lender, and surrender to a common carrier for overnight delivery
to the address as specified by Lender, certificates, registered in the name of
Lender or its designees, representing the shares of Common Stock to which Lender
is entitled, without any restrictive legends and otherwise freely transferable
on the books and records of Intelligent Highway.

 

(iv) Authorized Agent of the Borrower. Intelligent Highway hereby irrevocably
appoints the Lender and its counsel and its representatives, each as Intelligent
Highway’s duly authorized agent and attorney-in-fact for the Borrower for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein. The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrowers under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of Intelligent Highway’s
Common Stock hereunder or under the Revolving Notes and Fee Note. In this
regard, Intelligent Highway hereby confirms to the Transfer Agent and the Lender
that it can NOT and will NOT give instructions, including stop orders or
otherwise, inconsistent with the terms of this Agreement with regard to the
matters contemplated herein, and that the Lender shall have the absolute right
to provide a copy of this Agreement to the Transfer Agent as evidence of
Intelligent Highway’s irrevocable authority for Lender and Transfer Agent to
process issuances, transfers and legend removals upon instructions from Lender,
or any counsel or representatives of Lender, as specifically contemplated
herein, without any further instructions, orders or confirmations from
Intelligent Highway.

 

29

 

 

(v) Injunction and Specific Performance. The Borrowers specifically acknowledges
and agrees that in the event of a breach or threatened breach by the Borrowers
of any provision of this Section, the Lender will be irreparably damaged and
that damages at law would be an inadequate remedy if this Agreement were not
specifically enforced. Therefore, in the event of a breach or threatened breach
of any provision of this Section by the Borrowers, the Lender shall be entitled
to obtain, in addition to all other rights or remedies Lender may have, at law
or in equity, an injunction restraining such breach, without being required to
show any actual damage or to post any bond or other security, and/or to a decree
for specific performance of the provisions of this Section.

 

(h) Surviving Obligations. The Credit Parties agree and acknowledge that
notwithstanding the termination of this Agreement, or the payment in full of all
of the Revolving Loans or other obligations hereunder or under any other Loan
Documents, the Credit Parties’ obligations and liability under this Agreement
and the other Loan Documents, and the Lender’s Lien and security interest on all
Collateral, shall survive, shall remain valid and effective and shall not be
released or terminated, until the Lender receives the full amount of the
Advisory Fee in cash, either through the sale of Common Stock upon the
conversion of the Fee Note, or through cash payments from Borrowers as
contemplated by Section 2.2(f). All of the Credit Parties’ obligations under
Section 2.2(f) and 2.2(g) shall survive termination of this Agreement.

 

(i) Right to Approve Transfer Agent. The Borrowers hereby represent and warrant
that Intelligent Highway’s current Transfer Agent is Transfer Online, Inc.,
whose contact information is as follows: 512 SE Salmon Street, Portland, Oregon
97214 (the “Transfer Agent”). Intelligent Highway hereby agrees that it shall
not change the Transfer Agent, unless the Lender first approves the proposed new
Transfer Agent, such approval to be in Lender’s sole and absolute discretion.

 

30

 

 

2.3 Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees. So long as
no Event of Default exists under this Agreement or any other Loan Documents, and
so long as no event has occurred that, with the passage of time, the giving of
notice, or both, would constitute an Event of Default under this Agreement or
any other Loan Documents, the Borrowers shall have the option to request a
renewal of the Revolving Loan Commitment and extension of the Revolving Loan
Maturity Date for two (2) additional six (6) month periods. To make such
request, Borrowers shall give written notice to Lender of Borrowers’ request to
renew the Revolving Loan Commitment and extend the Revolving Loan Maturity Date
for an additional six (6) month period on or before a date that is thirty (30)
days prior to the then scheduled Revolving Loan Maturity Date. If an Event of
Default exists under this Agreement or any other Loan Documents, or if an event
has occurred that, with the passage of time, the giving of notice, or both would
constitute an Event of Default under this Agreement or any other Loan Document,
Lender may elect to reject Borrowers’ request for a renewal of the Revolving
Loan Commitment and extension of the Revolving Loan Maturity Date in its sole
and absolute discretion, and any acceptance may be conditioned upon additional
obligations, terms and conditions, including an increase in the percentage used
to calculate the amount of Mandatory Principal Repayment Amount.

 

2.4 Interest and Fee Computation; Collection of Funds. Interest accrued
hereunder shall be payable as set forth in Section 2.1(c) hereof. Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
Borrowers hereunder or under the Revolving Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest in
respect of such payment. Any Obligations which are not paid when due (subject to
applicable grace periods) shall bear interest at the Default Rate.

 

2.5 Automatic Debit. In order to effectuate the timely payment of any of the
Obligations when due, Borrowers hereby authorize and direct Lender, at Lender’s
option, to: (i) debit, or cause or instruct the debit of, the amount of the
Obligations to any ordinary deposit account of Borrowers; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.

 

2.6 Discretionary Disbursements. Lender, in its sole and absolute discretion,
may immediately upon notice to Borrowers, disburse any or all proceeds of the
Revolving Loans made or available to Borrowers pursuant to this Agreement to pay
any fees, costs, expenses or other amounts required to be paid by Borrowers
hereunder and not so paid. All monies so disbursed shall be a part of the
Obligations, payable by Borrowers on demand from Lender.

 

2.7 US Dollars; Currency Risk. All Receipts will be in Dollars. In the event
that Receipts are not in Dollars, Borrowers shall bear the risk of Lender’s
currency losses, and if Lender suffers a currency loss and the result is to
increase the cost to Lender or to reduce the amount of any sum received or
receivable by Lender under this Agreement or under the Revolving Note and Fee
Note with respect thereto, then after demand by Lender (which demand shall be
accompanied by a certificate setting forth reasonably detailed calculations of
the basis of such demand), Borrowers shall pay to Lender such additional amount
or amounts as will compensate Lender for such increased cost or such reduction.
Borrowers hereby authorize Lender to advance or cause an advance of Revolving
Loans to pay for the increased costs or reductions associated with any such
currency losses.

 

31

 

 

3. CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.

 

3.1 Loan Documents to be Executed by Borrowers. As a condition precedent to
Lender’s disbursal or making of the Loans pursuant to this Agreement, Borrowers
shall have executed or cause to be executed and delivered to Lender all of the
following documents, each of which must be satisfactory to Lender and Lender’s
counsel in form, substance and execution:

 

(a) Credit Agreement. An original of this Agreement, duly executed by Borrowers
and consented and agreed to by the Guarantors;

 

(b) Revolving Note. An original Revolving Note, duly executed by Borrowers and
consented and agreed to by the Guarantors;

 

(c) Security Agreements. An original of the Security Agreements, duly executed
by the Credit Parties;

 

(d) Guaranty Agreements. An original of the Guaranty Agreements, duly executed
by the Guarantors;

 

(e) Fee Note. An original of the Fee Note, duly executed by Intelligent Highway
and consented and agreed to by the Credit Parties;

 

(f) Validity Certificates. An original of each Validity Certificate, duly
executed by such officers and directors of Intelligent Highway as Lender shall
require;

 

(g) Pledge Agreements. An original of the Pledge Agreements, duly executed by
the Borrowers;

 

(h) Irrevocable Transfer Agent Instructions. An original of the Irrevocable
Transfer Agent Instructions, duly executed by Intelligent Highway and the
Transfer Agent;

 

(i) Collateral Assignment of Acquisition Documents. An original of the
Collateral Assignment of Acquisition Documents, duly executed by the Credit
Parties and the Seller;

 

(j) Seller’s Confirmation Letter. An original of the Seller’s Confirmation
Letter duly executed by the Seller and the Credit Parties;

 

(k) Subordination Agreement. An original of the Subordination Agreement duly
executed by the Seller and the Borrowers;

 

(l) Closing Statement. An original of a closing or settlement statement, duly
executed by the Borrowers; and

 

32

 

 

(m) Additional Documents. Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement.

 

3.2 Organizational and Authorization Documents. A certificate of the corporate
secretary, manager, members or other officer, partner, manager or equivalent
authorized Person of each Credit Party certifying and attaching: (i) copies of
each Credit Parties’ respective articles of incorporation (including any
certificates of designation, if applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and otherwise bind, each Credit Party, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) resolution of the Guarantors’
shareholders (if applicable), approving and authorizing the execution, delivery
and performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (iv) the signatures and incumbency of the officers,
managers, members, partners or other authorized Persons of each Credit Party
executing any of the Loan Documents, each of which the Borrowers hereby certify
to be true and complete, and in full force and effect without modification, it
being understood that Lender may conclusively rely on each such document and
certificate until formally advised by the Borrowers of any changes therein.

 

3.3 Certificates of Good Standing. Copies of certificates of good standing with
respect to each Credit Party, issued by the Secretary of State of the state of
incorporation of each Credit Party, dated as of such a date as is reasonably
acceptable to Lender, evidencing the good standing thereof.

 

3.4 Search Results. Copies of UCC search reports dated as of such a date as is
reasonably acceptable to Lender, listing all effective financing statements
which name each Credit Party, under its present name and any previous names, as
debtors, together with copies of such financing statements.

 

3.5 Insurance. Within thirty (30) days of the Effective Date, evidence
satisfactory to Lender of the existence of insurance required to be maintained
pursuant to this Agreement and the Security Agreement, together with evidence
that Lender has been named as additional insured and lender’s loss payee, as
applicable, on all related insurance policies.

 

3.6 Use of Proceeds. A detailed summary of the Borrowers’ use of the proceeds
being funded hereunder.

 

3.7 Certificates. Originals of certificates evidencing the shares and/or
membership interests, as applicable, to be pledged in connection with the Pledge
Agreement.

 

3.8 Customer Payment Redirection. Evidence satisfactory to the Lender that the
Credit Parties have irrevocably instructed its Customers to redirect all
Receipts to the Lock Box Account.

 

3.9 Income Statement / Profit and Loss Statement. An income statement or a
profit and loss statement showing the consolidated revenues, expenses, profits
and losses of the Credit Parties for the twelve (12) month period ending on or
about the Effective Date, as well as a reasonable projection of the consolidated
revenues, expenses, profits and losses of the Credit Parties for the twelve (12)
month period immediately following the Effective Date.

 

33

 

 

3.10 Opinion of Counsel. A customary opinion of Borrowers’ counsel, in form
satisfactory to Lender.

 

3.11 Perfection of Lien on Collateral. The Credit Parties shall have duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Collateral in the jurisdiction of
incorporation of the Credit Parties, including such UCC-1 Financing Statements
and any and all documents necessary to complete any filings which Lender shall
require in connection with this Agreement.

 

3.12 Press Release Authorization. Evidence satisfactory to the Lender that the
Borrowers have authorized the Lender to publish such press releases with respect
to this Agreement and the instant transaction, including a copy of an e-mail
delivered to Marketwire.com by the Borrowers whereby each Borrower authorizes
the Lender to use its name and, if applicable, stock symbol, in connection with
current or future press releases.

 

3.13 Payment of Fees. The Borrowers shall have paid to Lender all fees, costs
and expenses, including due diligence expenses, attorney’s fees, search fees,
title fees, documentation and filing fees (including documentary stamps and
taxes payable on the face amount of the Revolving Note and Fee Note).

 

3.14 Event of Default. No Event of Default, or event which, with notice or lapse
of time, or both, would constitute an Event of Default, shall have occurred and
be continuing.

 

3.15 Adverse Changes. There shall not have occurred any Material Adverse Effect.

 

3.16 Litigation. No pending claim, investigation, litigation or other Proceeding
shall have been instituted against any Credit Party or any of their respective
officers, shareholders, members, managers, partners, or other principals of any
Credit Party.

 

3.17 Representations and Warranties. No representation or warranty of any of the
Credit Parties contained herein or in any Loan Documents shall be untrue or
incorrect in any material respect as of the date of any Loans as though made on
such date, except to the extent such representation or warranty expressly
relates to an earlier date.

 

3.18 Due Diligence. The business, legal and collateral due diligence review
performed by Lender, including a review of the Credit Parties’ historical
performance and financial information, must be acceptable to Lender in its sole
discretion. Lender reserves the right to increase any and all aspects of its due
diligence in Lender’s sole discretion.

 

3.19 Key Personnel Investigations. Lender shall be satisfied, in its sole
discretion, with results from background investigations conducted on key members
of Borrowers’ principals and management teams.

 

34

 

 

3.20 Repayment of Outstanding Indebtedness. The Credit Parties shall have repaid
in full all outstanding indebtedness secured by the Collateral, other than
indebtedness giving rise to Permitted Liens.

 

3.21 Loan Documents to be Executed by any Subsidiary following the Effective
Date. Within ten (10) days of any entity becoming a Subsidiary of any Credit
Party, the following documents shall be executed and delivered to Lender, each
of which must be satisfactory to Lender and Lender’s counsel in form, substance
and execution:

 

(a) Consent and Agreement. An original of a Consent and Agreement duly executed
by such Subsidiary, pursuant to which such Subsidiary consents and agrees to
become a “Credit Party” hereunder and to be bound by the terms and conditions of
this Agreement and all other Loan Documents;

 

(b) Security Agreement. An original of a Security Agreement, duly executed by
such Subsidiary;

 

(c) Guaranty Agreement. An original of a Guaranty Agreement, duly executed by
such Subsidiary;

 

(d) Pledge Agreement. An original of a Pledge Agreement, duly executed by the
parent of the Subsidiary;

 

(e) Organizational and Authorization Documents. A certificate of the corporate
secretary, manager, members or other officer, partner, manager or equivalent
authorized Person of such Subsidiary certifying and attaching: (i) copies of
such Subsidiary’s articles of incorporation (including any certificates of
designation, if applicable), bylaws, operating agreement, partnership agreement,
certificate of organization or other applicable formation or governing
documents; (ii) resolutions of the board of directors, managers, members,
general partners or other Persons with proper authority to manage the affairs
of, and authorizing the execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; (iii)
resolution of the Subsidiary’s shareholders (if applicable), approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is or will become a party and the transactions contemplated thereby;
and (iv) the signatures and incumbency of the officers, managers, members,
partners or other authorized Persons of such Subsidiary executing any of the
Loan Documents, each of which the Borrowers hereby certify to be true and
complete, and in full force and effect without modification, it being understood
that Lender may conclusively rely on each such document and certificate until
formally advised by Borrowers of any changes therein; and

 

(f) Additional Documents. Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement and the other Loan Documents.

 

3.22 Loan Documents to be Executed by each Credit Party Upon Each Subsequent
Advance. As a condition precedent to Lender’s disbursal or making of additional
advances of principal pursuant to this Agreement following the Effective Date,
the Credit Parties shall have executed or caused to be executed and delivered to
Lender all of the documents in this Section 3 applicable thereto, and such
documents shall remain in full force and effect as of the date of the subsequent
principal advance.

 

35

 

 

4. NOTES EVIDENCING LOANS.

 

The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrowers and delivered to Lender and given in substitution therefor) duly
executed by Borrowers, and consented and agreed to by the Guarantors, and
payable to the order of Lender. At the time of the initial disbursement of a
Revolving Loan and at each time an additional Revolving Loan shall be requested
hereunder or a repayment made in whole or in part thereon, an appropriate
notation thereof shall be made on the books and records of Lender. All amounts
recorded shall be, absent demonstrable error, conclusive and binding evidence
of: (i) the principal amount of the Revolving Loans advanced hereunder; (ii) any
unpaid interest owing on the Revolving Loans; and (iii) all amounts repaid on
the Revolving Loans. The failure to record any such amount or any error in
recording such amounts shall not, however, limit or otherwise adversely affect
the obligations of Borrowers under the Revolving Note to repay the principal
amount of the Revolving Loans, together with all other Obligations.

 

5. MANNER OF BORROWING.

 

5.1 Loan Requests. Subject to Section 2.1(a) and Article 3 hereof, the Loans
shall be made available to Borrowers in accordance with the terms and provisions
of this Agreement, up to the then applicable Revolving Loan Availability;
provided, however, that, notwithstanding anything contained in this Agreement or
any other Loan Documents to the contrary, each Revolving Loan requested by
Borrowers under this Agreement shall be subject to Lender’s approval, which
approval may be given or withheld in Lender’s sole and absolute discretion. A
Revolving Loan may only be made if no Event of Default shall have occurred or be
continuing, and only if no event shall have occurred that, with the passage of
time, the giving of notice, or both, would constitute an Event of Default under
this Agreement or the other Loan Documents, and shall be subject to: (i)
Lender’s preparation of a Borrowing Base Certificate, showing that there is
borrowing availability under the Revolving Loan Availability and pursuant to a
calculation of the Borrowing Base Amount; and (ii) Receipts deposited into the
Lock Box Account, Eligible Accounts and other Collateral being acceptable to
Lender.

 

5.2 Communications. Lender is authorized to rely on any written, verbal,
electronic, telephonic or telecopy loan requests which Lender believes in its
good faith judgment to emanate from the President or Chief Executive Officer, or
any other authorized representative of Borrowers. Borrowers hereby irrevocably
confirm, ratify and approve all such advances by Lender and Borrowers hereby
indemnify Lender against losses and expenses (including court costs, attorneys’
and paralegals’ fees) and shall hold Lender harmless with respect thereto.

 

6. SECURITY FOR THE OBLIGATIONS.

 

6.1 Security Agreement. To secure the payment and performance by Borrowers of
the Obligations hereunder, each of the Credit Parties grants, under and pursuant
to the Security Agreement executed by the Credit Parties dated as of the
Effective Date, to Lender, its successors and assigns, an unconditional,
continuing, first-priority, perfected security interest in, and does hereby
assign, transfer, mortgage, convey, pledge, hypothecate and set over to Lender,
its successors and assigns, all of the right, title and interest of the Credit
Parties in and to the Collateral, whether now owned or hereafter acquired, and
all proceeds (including all insurance proceeds) and products of any of the
Collateral. At any time upon Lender’s request, the Credit Parties shall execute
and deliver to Lender any other documents, instruments or certificates requested
by Lender for the purpose of properly documenting and perfecting the security
interests of Lender in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements. The Security Agreement executed by the Credit Parties shall
terminate following the full payment and performance of all of the Obligations
hereunder and under any Loan Document and upon Lender’s express written
acknowledgement of such full payment and performance being received by the
Borrowers.

 

36

 

 

6.2 Pledge Agreement. To secure the payment and performance by Borrowers of the
Obligations hereunder, the Borrowers shall grant, under and pursuant to the
Pledge Agreements executed by the Borrowers dated as of the Effective Date, to
Lender, its successors and assigns, a continuing, first-priority security
interest in, and assignment, transference, mortgage, conveyance, pledge,
hypothecation and set over to Lender, its successors and assigns, all of TCA
Cresent’s right, title and interest in and to all of the shares of Cresent and
all of Intelligent Highway’s right, title and interest in and to all of the
membership interests of TCA Cresent. At any time upon Lender’s request, the
Borrowers shall execute and deliver to Lender any other documents, instruments
or certificates requested by Lender for the purpose of properly documenting and
perfecting the security interests of Lender in and to the shares of common stock
of the Guarantor granted hereunder, including any additional pledge agreements
and financing statements. The Pledge Agreements executed by the Borrowers shall
terminate following the full payment and performance of all of the Obligations
hereunder and under any Loan Document and upon Lender’s express written
acknowledgement of such full payment and performance being received by the
Borrowers.

 

6.3 Joint and Several Liability. The liability of each of the Borrowers, each of
the Guarantors and any other Credit Parties shall be joint and several and their
liability shall also be joint and several with the liability of any other
guarantor or obligor of the Obligations, under this Agreement or any other Loan
Document.

 

7. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.

 

To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be, to the best of
each Credit Parties’ knowledge, true and correct in all material respects as of
the date of the execution and delivery of this Agreement and as of the date of
each Revolving Loan made hereunder, except to the extent such representation
expressly relates to an earlier date, and which shall survive the execution and
delivery of this Agreement:

 

37

 

 

7.1 Subsidiaries. A list of all of the Borrowers’ Subsidiaries and each of the
Guarantor’s Subsidiaries are listed on Schedule 7.1 hereto. All of such
Subsidiaries are wholly-owned Subsidiaries of the Borrowers or a Guarantor, as
applicable, and except for such Subsidiaries as listed on Schedule 7.1, no
Borrower or Guarantor has any Control over, any other Person.

 

7.2 Borrower Organization and Name. Each Credit Party is a corporation, limited
liability company, or other form of legally recognized entity, as applicable,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the full power and authority and all
necessary Permits to: (i) enter into and execute this Agreement and the Loan
Documents and to perform all of its obligations hereunder and thereunder; and
(ii) own and operate its assets and properties and to conduct and carry on its
business as and to the extent now conducted. Each Credit Party is duly qualified
to transact business and is in good standing as a foreign corporation, company
or other entity in each jurisdiction where the character of its business or the
ownership or use and operation of its assets or properties requires such
qualification. The exact legal names of each of the Credit Parties is as set
forth in the first paragraph of this Agreement, and the Credit Parties do not
currently conduct, nor have the Credit Parties conducted, during the last five
(5) years, business under any other name or trade name.

 

7.3 Authorization; Validity. Each Credit Party has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents and no other action
or consent on the part of the Credit Parties, its board of directors,
stockholders, members, managers, partners, or any other Person is necessary or
required by the Credit Parties to execute this Agreement and the Loan Documents,
consummate the transactions contemplated herein and therein, and perform all of
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the Credit Parties’ articles of
incorporation, bylaws, operating agreement, partnership agreement, or other
governing documents. All necessary and appropriate action has been taken on the
part of the Credit Parties to authorize the execution and delivery of this
Agreement and the Loan Documents and the issuance of the Revolving Note and Fee
Note. This Agreement and the Loan Documents are valid and binding agreements and
contracts of the Credit Parties, enforceable against the Credit Parties in
accordance with their respective terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws enacted for the relief of debtors generally and other similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles which may affect the availability of specific performance and other
equitable remedies. The Credit Parties do not know of any reason why the Credit
Parties cannot perform any of its obligations under this Agreement, the Loan
Documents or any related agreements.

 

38

 

 

7.4 Capitalization. The authorized capital stock or other capitalization of each
Credit Party, as applicable, is as set forth in Schedule 7.4(a) attached hereto.
Schedule 7.4(a) shall specify, for each Credit Party, the total number of
authorized shares of capital stock or other securities (or functional
equivalents thereof in the applicable jurisdiction), and of such authorized
shares or securities, the number which are designated as Common Stock, the
number designated as preferred stock (the “Preferred Stock”), or any other
applicable designations. Schedule 7.4(a) shall also specify, for each Credit
Party, as applicable, as of the date hereof, the number of shares of Common
Stock issued and outstanding and the number of shares of Preferred Stock issued
and outstanding, or, if applicable, the number and classes of other securities
issued and outstanding, and the names and amounts of such stock other securities
owned by each Person who is a stockholder or owner of other securities in any
Credit Party. All of the outstanding shares of capital stock or other securities
of each Credit Party are validly issued, fully paid and non-assessable, have
been issued in compliance with all foreign, federal and state securities laws
and none of such outstanding shares or other securities were issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities. As of the date of this Agreement, no shares of capital stock or
other securities of any Credit Party are subject to preemptive rights or any
other similar rights or any Liens suffered or permitted by any Credit Parties.
The Common Stock is currently quoted by the OTC Markets on the OTC Pink under
the trading symbol “IHSI”. Intelligent Highway has received no notice, either
oral or written, with respect to the continued eligibility of the Common Stock
for quotation on the Principal Trading Market, and Intelligent Highway has
maintained all requirements on its part for the continuation of such quotation.
Except for the securities to be issued pursuant to this Agreement, and except as
set forth in Schedule 7.4(b), as of the date of this Agreement: (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock or other securities of any Credit
Party, or contracts, commitments, understandings or arrangements by which any
Credit Party is or may become bound to issue additional shares of capital stock
or other securities of any Credit Party, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock or other
securities of any Credit Party; (ii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other contracts or instruments
evidencing Funded Indebtedness of any Credit Party, or by which any Credit Party
is or may become bound; (iii) there are no outstanding registration statements
with respect to any Credit Party or any of its securities and there are no
outstanding comment letters from any Governmental Authority with respect to any
securities of any Credit Party; (iv) there are no agreements or arrangements
under which any Credit Party is obligated to register the sale of any of its
securities under the Securities Act or any other laws of any Governmental
Authority; (v) there are no financing statements or other security interests or
Liens filed with any Governmental Authority securing any obligations of any
Credit Party, or filed in connection with any assets or properties of any Credit
Party; (vi) there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any related
agreement or the consummation of the transactions described herein or therein;
and (vii) there are no outstanding securities or instruments of any Credit Party
which contain any redemption or similar provisions, and there are no contracts
or agreements by which any Credit Party is or may become bound to redeem a
security of any Credit Party. Borrowers have furnished to the Lender true,
complete and correct copies of, as applicable, each Credit Parties’ respective
articles of incorporation (including any certificates of designation, if
applicable), bylaws, operating agreement, partnership agreement, certificate of
organization or similar organizational and governing documents. Except for the
documents delivered to Lender in accordance with the immediately preceding
sentence, there are no other shareholder agreements, voting agreements,
operating agreements, or other contracts or agreements of any nature or kind
that restrict, limit or in any manner impose obligations, restrictions or
limitations on the governance of any Credit Party.

 

39

 

 

7.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Loan Documents, and the consummation of
the transactions contemplated hereby and thereby, including the issuance of the
Revolving Note and Fee Note, will not: (i) constitute a violation of or conflict
with any Credit Parties’ respective articles of incorporation (including any
certificates of designation, if applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or similar governing or
organizational documents; (ii) constitute a violation of, or a default or breach
under (either immediately, upon notice, upon lapse of time, or both), or
conflicts with, or gives to any other Person any rights of termination,
amendment, acceleration or cancellation of, any provision of any contract or
agreement to which any Credit Party is a party or by which any of its or their
assets or properties may be bound; (iii) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflict with, any order, writ, injunction, decree, or any other judgment of
any nature whatsoever; (iv) constitute a violation of, or conflict with, any
law, rule, ordinance or other regulation (including foreign and United States
federal and state securities laws); or (v) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other Lien, claim or
encumbrance with respect to, any Permit granted or issued to, or otherwise held
by or for the use of, any Credit Party or any of its assets. The Credit Parties
are not in violation of any Credit Parties’ respective articles of incorporation
(including any certificates of designation, if applicable), bylaws, operating
agreement, partnership agreement, certificate of organization or similar
governing or organizational documents, as applicable, and the Credit Parties are
not in default or breach (and no event has occurred which with notice or lapse
of time or both could put any Credit Party in default or breach) under, and the
Credit Parties have not taken any action or failed to take any action that would
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any contract or agreement to which any Credit Party is a party
or by which any property or assets of any Credit Party are bound or affected. No
business of any Credit Party is being conducted, and shall not be conducted, in
violation of any law, rule, ordinance or other regulation. Except as
specifically contemplated by this Agreement, the Credit Parties are not required
to obtain any consent or approval of, from, or with any Governmental Authority,
or any other Person, in order for it to execute, deliver or perform any of its
obligations under this Agreement or the Loan Documents in accordance with the
terms hereof or thereof. All consents and approvals which any Credit Party is
required to obtain pursuant to the immediately preceding sentence have been
obtained or effected on or prior to the Effective Date.

 

7.6 Issuance of Securities. Any shares issuable upon conversion of the Revolving
Notes and Fee Note, in accordance with the terms of the Revolving Notes, and Fee
Note are duly authorized and, upon issuance in accordance with the terms hereof,
shall be duly issued, fully paid and non-assessable, and free from all Liens,
claims, charges, taxes, or other encumbrances with respect to the issue thereof,
and will be issued in compliance with all applicable United States federal and
state securities laws and the laws of any foreign jurisdiction applicable to the
issuance thereof. The issuance of the Revolving Note, the Fee Note and any
shares issuable pursuant to the Revolving Note and Fee Note are and will be
exempt from: (i) the registration and prospectus delivery requirements of the
Securities Act; (ii) the registration and/or qualification provisions of all
applicable state and provincial securities and “blue sky” laws; and (iii) any
similar registration or qualification requirements of any foreign jurisdiction
or other Governmental Authority.

 

40

 

 

7.7 Compliance With Laws. The nature and transaction of the Credit Parties’
business and operations and the use of its properties and assets, including the
Collateral or any real estate owned, leased, or occupied by the Credit Parties,
do not and during the term of the Loans shall not, violate or conflict with any
applicable law, statute, ordinance, rule, regulation or order of any kind or
nature, including the provisions of the Fair Labor Standards Act or any zoning,
land use, building, noise abatement, occupational health and safety or other
laws, any Permit or any condition, grant, easement, covenant, condition or
restriction, whether recorded or not, except to the extent such violation or
conflict would not result in a Material Adverse Effect.

 

7.8 Environmental Laws and Hazardous Materials. Except to the extent that any of
the following would not have a Material Adverse Effect (including financial
reserves, insurance policies and cure periods relating to compliance with
applicable laws and Permits) and are used in such amounts as are customary in
the Ordinary Course of Business in compliance with all applicable Environmental
Laws, the Credit Parties represent and warrant to Lender that, to the best
knowledge of each of the Credit Parties: (i) the Credit Parties have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off any of the premises of the
Credit Parties (whether or not owned by the Credit Parties) in any manner which
at any time violates any Environmental Law or any Permit, certificate, approval
or similar authorization thereunder; (ii) the operations of the Credit Parties
comply in all material respects with all Environmental Laws and all Permits
certificates, approvals and similar authorizations thereunder; (iii) there has
been no investigation, Proceeding, complaint, order, directive, claim, citation
or notice by any Governmental Authority or any other Person, nor is any of same
pending or, to the Credit Parties’ knowledge, threatened; and (iv) the Credit
Parties do not have any liability, contingent or otherwise, in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material.

 

7.9 Collateral Representations. No Person other than the Credit Parties, owns or
has other rights in the Collateral, and the Collateral is valid and genuine
Collateral, free from any Lien of any kind, other than the Lien of Lender and
Permitted Liens.

 

7.10 Financial Statements. The Borrowers have delivered to the Lender an
unaudited consolidated Balance Sheet and Statement of Income for fiscal year
ending December 31, 2014, and an unaudited consolidated Balance Sheet and
Statement of Income as of September 30, 2015 (collectively, together with any
financial statements filed by Intelligent Highway with the SEC, any Principal
Trading Market, or any other Governmental Authority, if applicable, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except:
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto; or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements), and fairly and
accurately present in all material respects the consolidated financial position
of the Credit Parties as of the dates thereof and the consolidated results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments). To the best
knowledge of the Credit Parties, no other information provided by or on behalf
of the Credit Parties to the Lender, either as a disclosure schedule to this
Agreement, or otherwise in connection with Lender’s due diligence investigation
of the Credit Parties, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 

41

 

 

7.11 Public Documents. The Common Stock of Intelligent Highway is registered
pursuant to Section 12 of the Exchange Act and the Borrower is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. Intelligent
Highway has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC, the Principal Trading Market,
or any other Governmental Authority, as applicable (all of the foregoing filed
within the two (2) years preceding the date hereof or amended after the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “Public Documents”). Intelligent Highway is current with its
filing obligations with the SEC, the Principal Trading Market, or any other
Governmental Authority, as applicable, and all Public Documents have been filed
on a timely basis by Intelligent Highway. Intelligent Highway represents and
warrants that true and complete copies of the Public Documents are available on
the SEC website or the Principal Trading Market website, as applicable
(www.sec.gov, or www.otcmarkets.com) at no charge to Lender, and Lender
acknowledges that it may retrieve all Public Documents from such websites and
Lender’s access to such Public Documents through such website shall constitute
delivery of the Public Documents to Lender; provided, however, that if Lender is
unable to obtain any of such Public Documents from such websites at no charge,
as result of such websites not being available or any other reason beyond
Lender’s control, then upon request from Lender, Intelligent Highway shall
deliver to Lender true and complete copies of such Public Documents. Intelligent
Highway shall also deliver to Lender true and complete copies of all draft
filings, reports, schedules, statements and other documents required to be filed
with the requirements of the Principal Trading Market that have been prepared
but not filed with the Principal Trading Market as of the date hereof. None of
the Public Documents, at the time they were filed with the SEC, the Principal
Trading Market, or other Governmental Authority, as applicable, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such Public Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof, which amendments
or updates are also part of the Public Documents). As of their respective dates,
the consolidated financial statements of the Borrowers and their Subsidiaries
included in the Public Documents complied in all material respects with
applicable accounting requirements and any published rules and regulations of
the SEC and Principal Trading Market with respect thereto.

 

7.12 Absence of Certain Changes. Since the date of the most recent of the
Financial Statements, none of the following have occurred:

 

(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

 

42

 

 

(b) There has been no transaction, event, action, development, payment, or any
other matter of any nature whatsoever entered into by the Credit Parties other
than in the Ordinary Course of Business of the Credit Parties.

 

7.13 Litigation and Taxes. There is no Proceeding pending, or to the best
knowledge of the Credit Parties, threatened, against any Credit Party or its
officers, managers, members, shareholders or other principals, or against or
affecting any of its assets. In addition, there are no outstanding judgments,
orders, writs, decrees or other similar matters or items against or affecting
the Credit Parties, its business or assets. The Credit Parties have not received
any material complaint from any Customer, supplier, vendor or employee. The
Credit Parties have duly filed all applicable income or other tax returns and
have paid all income or other taxes when due. There is no Proceeding,
controversy or objection pending or threatened in respect of any tax returns of
the Credit Parties.

 

7.14 Event of Default. No Event of Default has occurred and is continuing, and
no event has occurred and is continuing which, with the lapse of time, the
giving of notice, or both, would constitute such an Event of Default under this
Agreement or any of the other Loan Documents, and the Credit Parties are not in
default (without regard to grace or cure periods) under any contract or
agreement to which it is a party or by which any of their respective assets are
bound.

 

7.15 ERISA Obligations. To the best knowledge of each of the Credit Parties, all
Employee Plans of the Credit Parties meet the minimum funding standards of
Section 302 of ERISA, where applicable, and each such Employee Plan that is
intended to be qualified within the meaning of Section 401 of the Internal
Revenue Code of 1986 is qualified. No withdrawal liability has been incurred
under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate Governmental
Authority. To the best knowledge of each of the Credit Parties, the Credit
Parties have promptly paid and discharged all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed might result
in the imposition of a Lien against any of its properties or assets.

 

7.16 Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or Proceeding (or threatened
litigation or Proceeding or basis therefor) exists which: (i) could adversely
affect the validity or priority of the Liens granted to Lender under the Loan
Documents; (ii) could adversely affect the ability of the Credit Parties to
perform its obligations under the Loan Documents; (iii) would constitute a
default under any of the Loan Documents; (iv) would constitute such a default
with the giving of notice or lapse of time or both; or (v) would constitute or
give rise to a Material Adverse Effect.

 

7.17 Liabilities and Indebtedness of the Borrowers. The Credit Parties do not
have any Funded Indebtedness or any liabilities or obligations of any nature
whatsoever, except: (i) as disclosed in the Financial Statements; or (ii)
liabilities and obligations incurred in the Ordinary Course of Business since
the date of the last Financial Statements which do not or would not,
individually or in the aggregate, exceed Ten Thousand and No/100 United States
Dollars (US$10,000.00) or otherwise have a Material Adverse Effect.

 

43

 

 

7.18 Real Estate.

 

(a) Real Property Ownership. Except for the Credit Party Leases and as otherwise
disclosed in Schedule 7.18, the Borrowers do not own any Real Property.

 

(b) Real Property Leases. Except for ordinary leases for office space from which
the Credit Parties conduct its business (the “Credit Party Leases”), the Credit
Parties do not lease any other Real Property. With respect to each of the Credit
Party Leases: (i) the Credit Parties have been in peaceful possession of the
property leased thereunder and neither the Credit Parties nor the landlord is in
default thereunder; (ii) no waiver, indulgence or postponement of any of the
obligations thereunder has been granted by the Credit Parties or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the officers or directors of the Credit Parties which, upon notice or lapse
of time or both, would be or could become a default thereunder or which could
result in the termination of the Credit Party Leases, or any of them, or have a
Material Adverse Effect. The Credit Parties have not violated nor breached any
provision of any such Credit Party Leases, and all obligations required to be
performed by the Credit Parties under any of such Credit Party Leases have been
fully, timely and properly performed. The Credit Parties have delivered to the
Lender true, correct and complete copies of all Credit Party Leases, including
all modifications and amendments thereto, whether in writing or otherwise. The
Credit Parties have not received any written or oral notice to the effect that
any of the Credit Party Leases will not be renewed at the termination of the
term of such Credit Party Leases, or that the Credit Party Leases will be
renewed only at higher rents.

 

7.19 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been furnished to Lender, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with any Credit Party. Each of the Material Contracts
is in full force and effect and is a valid and binding obligation of the parties
thereto in accordance with the terms and conditions thereof. To the best
knowledge of each Credit Party, all obligations required to be performed under
the terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any obligation of any party thereto or the creation of any Lien,
claim, charge or other encumbrance upon any of the assets or properties of any
Credit Party. Further, no Credit Party has received any notice, nor does any
Credit Party have any knowledge, of any pending or contemplated termination of
any of the Material Contracts and, no such termination is proposed or has been
threatened, whether in writing or orally.

 

7.20 Title to Assets. The Credit Parties have good and marketable title to, or a
valid leasehold interest in, all of its assets and properties which are material
to its business and operations as presently conducted, free and clear of all
Liens, claims, charges or other encumbrances or restrictions on the transfer or
use of same. Except as would not have a Material Adverse Effect, the assets and
properties of each Credit Party are in good operating condition and repair,
ordinary wear and tear excepted, and are free of any latent or patent defects
which might impair their usefulness, and are suitable for the purposes for which
they are currently used and for the purposes for which they are proposed to be
used.

 

44

 

 

7.21 Intellectual Property. The Credit Parties own or possess adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted (collectively, the “IP
Rights”). All IP Rights, and any federal, state, local or foreign patent and
trademark office, or functional equivalent thereof where any such IP Rights may
be filed or registered, is set forth in Schedule 7.21. All of the IP Rights are
owned by the Credit Parties, except for IP Rights licensed by the Credit
Parties, which licensed IP Rights are specifically outlined and described in
Schedule 7.21. If any IP Rights are licensed by any Credit Party, the underlying
license agreement or other agreement pursuant to which such IP Rights are
licensed (collectively, the “License Agreements”), permits Lender to encumber
such License Agreements without any further consent or approval of any other
Person, including the underlying owner of such IP Rights, such that if there was
an Event of Default and Lender foreclosed on all Collateral, Lender would have
the right to use such IP Rights under the License Agreements, subject only to
Lender’s obligation to comply with the terms of such License Agreements. The
Credit Parties do not have any knowledge of any infringement by any Credit Party
of any IP Rights of others, and, to the knowledge of the Credit Parties, there
is no claim, demand or Proceeding, or other demand of any nature being made or
brought against, or to any Credit Party’s knowledge, being threatened against,
any Credit Party regarding IP Rights or other intellectual property
infringement; and is the Credit Parties are not aware of any facts or
circumstances which might give rise to any of the foregoing.

 

7.22 Labor and Employment Matters. The Credit Parties are not involved in any
labor dispute or, to the knowledge of the Credit Parties, is any such dispute
threatened. To the knowledge of the Credit Parties and its officers, none of the
employees of any Credit Party is a member of a union and the Credit Parties
believe that its relations with its employees are good. To the knowledge of the
Credit Parties and its officers, the Credit Parties have complied in all
material respects with all laws, rules, ordinances and regulations relating to
employment matters, civil rights and equal employment opportunities.

 

7.23 Insurance. The Credit Parties are each covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, assets and
business against losses and risks normally insured against by other corporations
or entities in the same or similar lines of businesses as the Credit Parties are
engaged and in coverage amounts which are prudent and typically and reasonably
carried by such other corporations or entities (the “Insurance Policies”). Such
Insurance Policies are in full force and effect, and all premiums due thereon
have been paid. None of the Insurance Policies will lapse or terminate as a
result of the transactions contemplated by this Agreement. The Credit Parties
have complied with the provisions of such Insurance Policies. The Credit Parties
have not been refused any insurance coverage sought or applied for and the
Credit Parties do not have any reason to believe that they will not be able to
renew their existing Insurance Policies as and when such Insurance Policies
expire or to obtain similar coverage from similar insurers as may be necessary
to continue their business at a cost that would not materially and adversely
affect the condition, financial or otherwise, or the earnings, business or
operations of the Credit Parties.

 

45

 

 

7.24 Permits. The Credit Parties possess all Permits necessary to conduct its
business, and the Credit Parties have not received any notice of, or are
otherwise involved in, any Proceedings relating to the revocation or
modification of any such Permits. All such Permits are valid and in full force
and effect and the Credit Parties are in full compliance with the respective
requirements of all such Permits.

 

7.25 Lending Relationship. The Credit Parties acknowledge and agree that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that Borrowers
have not relied on, nor are relying on, any such fiduciary relationship in
executing this Agreement and in consummating the Loans.

 

7.26 Compliance with Regulation U. No portion of the proceeds of the Loans shall
be used by the Borrowers, or any Affiliates of the Borrowers, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System.

 

7.27 Governmental Regulation. The Credit Parties are not, nor after giving
effect to any Loan, will be, subject to regulation under the Public Utility
Holding Borrower Act of 1935, the Federal Power Act or the Investment Company
Act of 1940 or to any federal or state statute or regulation limiting its
ability to incur indebtedness for borrowed money.

 

7.28 Bank Accounts. Schedule 7.28 sets forth, with respect to each account of
the Credit Parties with any bank, broker, Payment Processing Company, or other
depository institution: (i) the name and account number of such account; (ii)
the name and address of the institution where such account is held; (iii) the
name of any Person(s) holding a power of attorney with respect to such account,
if any; and (iv) the names of all authorized signatories and other Persons
authorized to withdraw funds from each such account.

 

7.29 Places of Business. The principal place of business of each of the Credit
Parties is set forth on Schedule 7.29 and the Credit Parties shall promptly
notify Lender of any change in such location. The Credit Parties will not remove
or permit the Collateral to be removed from such locations without the prior
written consent of Lender, except for: (i) certain heavy equipment kept at third
party sites when conducting business or maintenance; (ii) vehicles, containers
and rolling stock; (iii) Inventory sold or leased in the Ordinary Course of
Business of the Credit Parties; and (iv) temporary removal of Collateral to
other locations for repair or maintenance as may be required from time to time
in each instance in the Ordinary Course of Business of the Credit Parties.

 

7.30 Illegal Payments. Neither the Credit Parties, nor any director, officer,
member, manager, agent, employee or other Person acting on behalf of the Credit
Parties has, in the course of his actions for, or on behalf of, the Credit
Parties: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

46

 

 

7.31 Related Party Transactions. Except for arm’s length transactions pursuant
to which the Credit Parties make payments in the Ordinary Course of Business of
the Credit Parties upon terms no less favorable than the Credit Parties could
obtain from third parties, none of the officers, directors, managers, or
employees of the Credit Parties, nor any stockholders, members or partners who
own, legally or beneficially, five percent (5%) or more of the ownership
interests of the Credit Parties (each a “Material Shareholder”), is presently a
party to any transaction with the Credit Parties (other than for services as
employees, officers and directors), including any contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
director or such employee or Material Shareholder or, to the best knowledge of
the Credit Parties, any other Person in which any officer, director, or any such
employee or Material Shareholder has a substantial or material interest in or of
which any officer, director or employee of the Borrowers or Material Shareholder
is an officer, director, trustee or partner. There are no claims, demands,
disputes or Proceedings of any nature or kind between the Credit Parties and any
officer, director or employee of the Credit Parties or any Material Shareholder,
or between any of them, relating to the Credit Parties.

 

7.32 Internal Accounting Controls. The Credit Parties maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

7.33 Brokerage Fees. There is no Person acting on behalf of the Credit Parties
who is entitled to or has any claim for any brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

7.34 Acknowledgment Regarding Lender’s Loans. The Credit Parties acknowledge and
agree that Lender is acting solely in the capacity of an arm’s length lender
with respect to this Agreement and the transactions contemplated hereby. The
Credit Parties further acknowledge that Lender is not acting as a financial
advisor or fiduciary of the Credit Parties (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby and any
advice given by Lender or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the making of the Loans hereunder by Lender. The Credit Parties
further represent to Lender that the Credit Parties’ decision to enter into this
Agreement has been based solely on the independent evaluation by the Credit
Parties and their representatives.

 

47

 

 

7.35 Seniority. No Funded Indebtedness or other equity or debt security of the
Credit Parties is senior to the Obligations in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise.

 

7.36 No General Solicitation. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Revolving Note and Fee Note or the shares issuable upon conversion of the
Revolving Notes or the Fee Note.

 

7.37 No Integrated Offering. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Revolving Note or the Fee Note under the Securities Act or any similar laws of
any foreign jurisdiction, or cause this offering of such securities to be
integrated with prior offerings by the Credit Parties for purposes of the
Securities Act or any similar laws of any foreign jurisdiction.

 

7.38 Private Placement. Assuming the accuracy of the Lender’s representations
and warranties set forth in Section 8 below, no registration under the
Securities Act or the laws, rules or regulation of any other Governmental
Authority is required for the issuance of the Revolving Note or the Fee Note.

 

7.39 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of the Credit Parties fully and fairly states the
matters with which they purport to deal, and do not misstate any material fact
nor, separately or in the aggregate, fail to state any material fact necessary
to make the statements made not misleading.

 

7.40 Interpretation; Reliance; Survival. Each warranty and representation made
by the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents, is independent of all other warranties and representations made by
the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents (whether or not covering identical, related or similar matters) and
must be independently and separately satisfied. Exceptions or qualifications to
any such warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representation. Notwithstanding any
investigation made by Lender or any of its agents or representatives, or any
rights to conduct such investigations, and notwithstanding any knowledge of
facts determined or determinable by Lender as a result of such investigation or
right of investigation, the Lender has the unqualified right to rely upon the
representations and warranties made by the Credit Parties in this Agreement and
in the Schedules attached hereto or pursuant hereto, or in any other Loan
Documents. Each and every representation and warranty of the Credit Parties made
herein, pursuant hereto, or in any other Loan Documents has been relied upon by
Lender, and is material to the decision of the Lender to enter into this
Agreement and to make the Loans contemplated herein. All representations and
warranties of the Credit Parties made in this Agreement or pursuant hereto, or
in any other Loan Documents, shall survive the Effective Date, the consummation
of any Loans made hereunder, and any investigation, and shall be deemed and
construed as continuing representations and warranties.

 

48

 

 

8. REPRESENTATIONS AND WARRANTIES OF LENDER.

 

Lender makes the following representations and warranties to the Borrowers, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:

 

8.1 Investment Purpose. Lender is acquiring the Revolving Note for its own
account, for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.

 

8.2 Accredited Investor Status. Lender is an “Accredited Investor” as that term
is defined in Rule 501 of Regulation D promulgated under the Securities Act.

 

8.3 Reliance on Exemptions. Lender understands that the Revolving Note is being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that
Borrowers are relying in part upon the truth and accuracy of, and Lender’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of Lender to acquire such
securities.

 

8.4 Information. Lender has been furnished with all materials it has requested
relating to the business, finances and operations of the Credit Parties and
information deemed material by Lender to making an informed investment decision
regarding the Revolving Note. Lender has been afforded the opportunity to ask
questions of the Credit Parties and its management. Neither such inquiries nor
any other due diligence investigations conducted by Lender or its
representatives shall modify, amend or affect Lender’s right to rely on the
Credit Parties’ representations and warranties contained in Article 7 above or
elsewhere in this Agreement or in any other Loan Documents. Lender understands
that its investment in the Revolving Note involves a high degree of risk. Lender
is in a position regarding the Credit Parties, which, based upon economic
bargaining power, enabled and enables Lender to obtain information from the
Credit Parties in order to evaluate the merits and risks of this investment.
Lender has sought such accounting, legal and tax advice, as it has considered
necessary to make an informed investment decision with respect to the Revolving
Note.

 

8.5 No Governmental Review. Lender understands that no United States federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Revolving Note, or the fairness or
suitability of the investment in the Revolving Note, nor have such authorities
passed upon or endorsed the merits of the offering of the Revolving Note.

 

8.6 Transfer or Resale. Lender understands that: (i) the Revolving Note has not
been and is not being registered under the Securities Act or any other foreign
or state securities laws, and may not be offered for sale, sold, assigned or
transferred unless: (A) subsequently registered thereunder; or (B) such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements; and
(ii) neither the Credit Parties nor any other Person is under any obligation to
register such securities under the Securities Act or any foreign or state
securities laws or to comply with the terms and conditions of any exemption
thereunder, except as otherwise set forth in this Agreement.

 

49

 

 

8.7 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and is a valid and
binding agreement of Lender enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

8.8 Due Formation of Lender. Lender is an entity that has been formed and
validly exists and has not been organized for the specific purpose of purchasing
the Revolving Note and is not prohibited from doing so.

 

8.9 No Legal Advice from Credit Parties. Lender acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors. Lender is
relying solely on such counsel and advisors and not on any statements or
representations of the Credit Parties or any of its representatives or agents
for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction; provided, however, the foregoing shall not modify, amend or affect
Lender’s right to rely on the Credit Parties’ representations and warranties
contained in Article 7 above or in any other Loan Documents.

 

9. NEGATIVE COVENANTS.

 

9.1 Indebtedness. The Credit Parties shall not, either directly or indirectly,
create, assume, incur or have outstanding any Funded Indebtedness (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any debt or obligation of any other Person, except:

 

(a) the Obligations;

 

(b) endorsement for collection or deposit of any commercial paper secured in the
Ordinary Course of Business of the Credit Parties;

 

(c) obligations for taxes, assessments, municipal or other governmental charges;
provided, the same are being contested in good faith by appropriate Proceedings
and are insured against or bonded over to the satisfaction of Lender;

 

(d) obligations for accounts payable, other than for money borrowed, incurred in
the Ordinary Course of Business of the Credit Parties; provided that any fees or
other sums, other than salary accrued in the Credit Parties’ Ordinary Course of
Business, payable by the Credit Parties to any officer, director, member,
manager, principal, or Material Shareholder, shall be fully subordinated in
right of payment to the prior payment in full of the Obligations hereunder;

 

50

 

 

(e) unsecured intercompany Funded Indebtedness incurred in the Ordinary Course
of Business of the Credit Parties;

 

(f) Funded Indebtedness existing on the Effective Date and set forth in the
Financial Statements, including any extensions or refinancings of the foregoing,
which do not increase the principal amount of such Funded Indebtedness as of the
date of such extension or refinancing; provided such Funded Indebtedness is
subordinated to the Obligations owed to Lender pursuant to a subordination
agreement, in form and content acceptable to Lender in its sole discretion,
which shall include an indefinite standstill on remedies and payment blockage
rights during any default;

 

(g) Funded Indebtedness consisting of Capital Lease obligations or secured by
Permitted Liens of the type described in clause (vii) of the definition thereof
not to exceed Fifty Thousand and No/100 United States Dollars (US$50,000.00) in
the aggregate at any time;

 

(h) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder;

 

(i) Contingent Liabilities incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations; and

 

(j) Contingent Liabilities arising under indemnity agreements to title insurers
to cause such title insurers to issue to Lender title insurance policies.

 

9.2 Encumbrances. The Credit Parties shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Credit Parties, whether owned at the
date hereof or hereafter acquired, except Permitted Liens or as otherwise
authorized by Lender in writing.

 

9.3 Investments. The Credit Parties shall not, either directly or indirectly,
make or have outstanding any new investments (whether through purchase of
stocks, obligations or otherwise) in, or loans or advances to, any other Person,
or acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person, except for the following:

 

(a) the stock or other ownership interests in a Subsidiary existing as of the
Effective Date;

 

(b) investments in direct obligations of the United States or any state in the
United States;

 

(c) trade credit extended by the Credit Parties in the Ordinary Course of
Business of the Credit Parties;

 

51

 

 

(d) investments in securities of Customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Customers;

 

(e) investments existing on the Effective Date and set forth in the Financial
Statements;

 

(f) Contingent Liabilities permitted pursuant to Section 9.1; or

 

(g) Capital Expenditures permitted under Section 9.5.

 

9.4 Transfer; Merger. The Credit Parties shall not, either directly or
indirectly, permit a Change in Control, merge, consolidate, sell, transfer,
license, lease, encumber or otherwise dispose of all or any part of its property
or business or all or any substantial part of its assets, or sell or discount
(with or without recourse) any of its Notes (as defined in the UCC), Chattel
Paper, Payment Intangibles or Accounts; provided, however, that the Credit
Parties may:

 

(a) sell or lease Inventory and Equipment in the Ordinary Course of Business of
the Credit Parties;

 

(b) upon not less than three (3) Business Days’ prior written notice to Lender,
any Subsidiary of a Borrower may merge with (so long as the Borrower remains the
surviving entity), or dissolve or liquidate into, or transfer its property to a
Borrower;

 

(c) dispose of used, worn-out or surplus equipment in the Ordinary Course of
Business of the Credit Parties;

 

(d) discount or write-off overdue Accounts for collection in the Ordinary Course
of Business of the Credit Parties;

 

(e) sell or otherwise dispose (including cancellation of Funded Indebtedness) of
any Investment permitted under Section 9.3 in the Ordinary Course of Business of
the Credit Parties; and

 

(f) grant Permitted Liens.

 

9.5 Capital Expenditures. Without Lender’s prior written consent, the Credit
Parties shall not make or incur obligations for any Capital Expenditures.

 

9.6 Issuance of Stock. The Credit Parties shall not either directly or
indirectly, issue or distribute any additional capital stock or other securities
(including any securities convertible or exercisable into capital stock or other
securities) of any Credit Party without the prior written consent of Lender;
provided, however, notwithstanding anything to the contrary, the Borrowers shall
be permitted to issue and distribute additional capital stock and other
securities without the consent of the Lender if such issuance and/or
distribution does not result in a Change in Control.

 

52

 



 

9.7 Distributions; Restricted Payments; Change in Management. The Credit Parties
shall not: (i) purchase or redeem any shares of its capital stock or other
securities, or declare or pay any dividends or distributions, whether in cash or
otherwise, set aside any funds for any such purpose, or make any distribution of
any kind to its shareholders, partners, or members, make any distribution of its
property or assets, or make any loans, advances or extensions of credit to, or
investments in, any Persons, including such Credit Parties’ Affiliates,
officers, directors, members, managers, principals, Material Shareholders, or
employees, without the prior written consent of Lender; (ii) make any payments
of any Funded Indebtedness other than as specifically permitted under the Use of
Proceeds Confirmation and as otherwise permitted hereunder; (iii) increase the
annual salary paid to any officers of the Credit Parties as of the Effective
Date, unless any such increase is part of a written employment contract with any
such officers entered into prior to the Effective Date, a copy of which has been
delivered to and approved by the Lender; or (iv) add, replace, remove, or
otherwise change any officers, managers, senior management positions or Persons
with authority to bind the Credit Parties from the officers, managers, senior
management positions, or other such Persons existing as of the Effective Date,
unless approved by Lender in writing.

 

9.8 Use of Proceeds. The Credit Parties shall not use any portion of the
proceeds of the Loans, either directly or indirectly, for the purpose of
purchasing any securities underwritten by any Affiliate of Lender. In addition,
the Credit Parties shall not use any portion of the proceeds of the Loans,
either directly or indirectly, for any of the following purposes: (i) to make
any payment towards any Funded Indebtedness of the Credit Parties or any
Affiliates thereof, except as specifically permitted under the Use of Proceeds
Confirmation; (ii) to pay any taxes of any nature or kind that may be due by the
Credit Parties or any Affiliates thereof; (iii) to pay any obligations or
liabilities of any nature or kind due or owing to any managers, officers,
directors, employees, members, principals, or Material Shareholders of the
Credit Parties or any Affiliates thereof. The Credit Parties shall only use the
proceeds of the Loans (or any portion thereof) for the purposes set forth in a
“Use of Proceeds Confirmation” to be executed by Borrowers on the Effective
Date, unless the Borrowers obtain the prior written consent of Lender to use the
proceeds of the Loans for any other purpose, which consent may be granted or
withheld by Lender in its sole and absolute discretion.

 

9.9 Business Activities; Change of Legal Status and Organizational Documents.
The Credit Parties shall not: (i) engage in any line of business other than the
businesses engaged in on the date hereof and business reasonably related
thereto; (ii) change its name, its type of organization, its jurisdictions of
organization or other legal structure; or (iii) permit its articles of
incorporation (including any certificates of designation, if applicable),
bylaws, operating agreement, partnership agreement, certificate of organization
or similar governing or organizational documents to be amended or modified in
any way which could reasonably be expected to have a Material Adverse Effect.

 

9.10 Transactions with Affiliates. The Credit Parties shall not enter into any
transaction with any of its Affiliates, except in the Ordinary Course of
Business of the Credit Parties and upon fair and reasonable terms that are no
less favorable to the Credit Parties than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate of the Credit Parties.

 

53

 



 

9.11 Bank Accounts. The Credit Parties shall not maintain any bank, deposit or
credit card payment processing accounts with any financial institution, or any
other Person, for the Credit Parties or any Affiliate of the Credit Parties,
other than the accounts of the Credit Parties listed in the attached Schedule
7.28, and other than the Lock Box Account established pursuant to this
Agreement. Specifically, the Credit Parties shall not change, modify, close or
otherwise affect the Lock Box Account or any of the other accounts listed in
Schedule 7.28, without Lender’s prior written approval, which approval may be
withheld or conditioned in Lender’s sole and absolute discretion.

 

10. AFFIRMATIVE COVENANTS.

 

10.1 Compliance with Regulatory Requirements. Upon demand by Lender, the
Borrowers shall reimburse Lender for Lender’s additional costs and/or reductions
in the amount of principal or interest received or receivable by Lender if at
any time after the date of this Agreement any law, treaty or regulation or any
change in any law, treaty or regulation or the interpretation thereof by any
Governmental Authority charged with the administration thereof or any other
authority having jurisdiction over Lender or the Loans, whether or not having
the force of law, shall impose, modify or deem applicable any reserve and/or
special deposit requirement against or in respect of assets held by or deposits
in or for the account of the Loans by Lender or impose on Lender any other
condition with respect to this Agreement or the Loans, the result of which is to
either increase the cost to Lender of making or maintaining the Loans or to
reduce the amount of principal or interest received or receivable by Lender with
respect to such Loans. Said additional costs and/or reductions will be those
which directly result from the imposition of such requirement or condition on
the making or maintaining of such Loans.

 

10.2 Corporate Existence. Each of the Credit Parties shall at all times preserve
and maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which Borrowers are presently conducting.

 

10.3 Maintain Property. Each of the Credit Parties shall at all times maintain,
preserve and keep its plants, properties and equipment, including, but not
limited to, any Collateral, in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as Borrowers deems
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Credit Parties
shall permit Lender to examine and inspect such plant, properties and equipment,
including any Collateral, at all reasonable times upon reasonable notice during
business hours. During the continuance of any Event of Default, Lender shall, at
the Credit Parties’ expense, have the right to make additional inspections
without providing advance notice.

 

54

 



 

10.4 Maintain Insurance. The Credit Parties’ shall at all times insure and keep
insured with insurance companies acceptable to Lender, all insurable property
owned by the Credit Parties which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks. Prior to
the date of the funding of any Loans under this Agreement, the Borrowers shall
deliver to Lender a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section. All such policies
of insurance must be satisfactory to Lender in relation to the amount and term
of the Obligations and type and value of the Collateral and assets of the Credit
Parties, shall identify Lender as sole/lender’s loss payee and as an additional
insured. In the event the Credit Parties fail to provide Lender with evidence of
the insurance coverage required by this Section or at any time hereafter shall
fail to obtain or maintain any of the policies of insurance required above, or
to pay any premium in whole or in part relating thereto, then Lender, without
waiving or releasing any obligation or default by the Borrowers hereunder, may
at any time (but shall be under no obligation to so act), obtain and maintain
such policies of insurance and pay such premium and take any other action with
respect thereto, which Lender deems advisable. This insurance coverage: (i) may,
but need not, protect the Credit Parties’ interest in such property, including,
but not limited to, the Collateral; and (ii) may not pay any claim made by, or
against, the Credit Parties in connection with such property, including, but not
limited to, the Collateral. The Credit Parties may later cancel any such
insurance purchased by Lender, but only after providing Lender with evidence
that the insurance coverage required by this Section is in force. The costs of
such insurance obtained by Lender, through and including the effective date that
such insurance coverage is canceled or expires, shall be payable on demand by
the Credit Parties to Lender, together with interest at the Default Rate on such
amounts until repaid and any other charges by Lender in connection with the
placement of such insurance. The costs of such insurance, which may be greater
than the cost of insurance which the Credit Parties may be able to obtain on
their own, together with interest thereon at the Default Rate and any other
charges by Lender in connection with the placement of such insurance may be
added to the total Obligations due and owing to the extent not paid by the
Credit Parties.

 

10.5 Tax Liabilities.

 

(a) The Credit Parties shall at all times pay and discharge all property, income
and other taxes, assessments and governmental charges upon, and all claims
(including claims for labor, materials and supplies) against the Credit Parties
or any of their properties, Equipment or Inventory, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.

 

(b) The Borrowers shall be solely responsible for the payment of any and all
documentary stamps and other taxes in connection with the execution of the Loan
Documents.

 

10.6 ERISA Liabilities; Employee Plans. The Credit Parties shall: (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Credit Parties;
(ii) make contributions to all of such Employee Plans in a timely manner and in
a sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

55

 



 

10.7 Financial Statements. The Credit Parties shall at all times maintain a
system of accounting which is capable of producing its individual and
consolidated financial statements in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to Lender or its authorized representatives such information regarding
the business affairs, operations and financial condition of the Credit Parties
as Lender may from time to time request or require, including, but not limited
to:

 

(a) If the Revolving Loan Maturity Date is extended beyond the original term, as
soon as available, and in any event, within ninety (90) days after the close of
each fiscal year, a copy of the annual audited consolidated financial statements
of the Borrowers, including balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended, in reasonable
detail, prepared and reviewed by an independent certified public accountant
reasonably acceptable to Lender, containing an unqualified opinion of such
accountant;

 

(b) as soon as available, and in any event, within thirty (30) days after the
close of each fiscal quarter, a copy of the quarterly unaudited consolidated
financial statements of the Borrowers, including balance sheet, statement of
income and retained earnings, statement of cash flows for the fiscal year then
ended, in reasonable detail, prepared and certified as accurate in all material
respects by the President, Chief Executive Officer or Chief Financial Officer of
the Borrowers; and

 

(c) as soon as available, and in any event, within ten (10) days following the
end of each calendar month, a consolidated cash flow report of the Borrowers for
the month then ended, in reasonable detail, prepared and certified as accurate
in all material respects by the President, Chief Executive Officer or Chief
Financial Officer of the Borrowers.

 

No change with respect to such accounting principles shall be made by the Credit
Parties without giving prior notification to Lender. The Credit Parties
represent and warrant to Lender that the financial statements delivered to
Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Credit Parties in all material respects. Lender
shall have the right at all times (and on reasonable notice so long as there
then does not exist any Event of Default) during business hours to inspect the
books and records of the Credit Parties and make extracts therefrom.

 

56

 



 

The Borrowers agree to advise Lender immediately, in writing, of the occurrence
of any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

 

10.8 Additional Reporting Requirements. The Borrowers shall provide the
following reports and statements to Lender as follows:

 

(a) On or prior to the Effective Date, the Borrowers shall provide to Lender an
income statement or profit and loss statement showing actual results of the
Borrowers’ consolidated operations for the prior twelve (12) months, as well as
an income statement projection showing, in reasonable detail, the Borrowers’
consolidated income statement projections for the twelve (12) calendar months
following the Effective Date (the “Income Projections”). In addition, on the
first (1st) day of every calendar month after the Effective Date, the Borrowers
shall provide to Lender a report comparing the Income Projections to actual
results. Any variance in the Income Projections to actual results that is more
than ten percent (10%) (either above or below) will require the Borrowers to
submit to Lender written explanations as to the nature and circumstances for the
variance.

 

(b) On the first (1st) day of every calendar month after the Effective Date, the
Borrowers shall provide to Lender a report comparing the use of the proceeds of
the Revolving Loans set forth in the Use of Proceeds Confirmation, with the
actual use of such proceeds. Any variance in the actual use of such proceeds
from the amounts set forth in the approved Use of Proceeds Confirmation will
require the Borrowers to submit to Lender written explanations as to the nature
and circumstances for the variance.

 

(c) Borrowers shall submit to Lender true and correct copies of all bank
statements (and statements from any other depository accounts, brokerage
accounts, or accounts with any Payment Processing Companies) received by the
Credit Parties within five (5) days after the Credit Parties’ receipt thereof
from its bank.

 

(d) Promptly upon receipt thereof, Borrowers shall provide to Lender copies of
interim and supplemental reports, if any, submitted to Borrowers by independent
accountants in connection with any interim audit or review of the books of the
Credit Parties.

 

(e) On or prior to the Effective Date, the Credit Parties shall provide Lender
view only access to any and all accounts listed on the attached Schedule 7.28.
In the event the Credit Parties, with the Buyer’s prior written consent, open
any new bank, deposit, credit card payment processing accounts, or other
accounts with any financial institution, and/or the Buyer discovers an account
of the Credit Parties that is in existence prior to the Effective Date but is
not listed on Schedule 7.28, the Credit Parties shall provide the Buyer view
only access to such account(s) within one (1) Business Day following the opening
or discovery of such account(s).

 

57

 



 

10.9 Aged Accounts/Payables Schedules. If Borrowers require draws from the
facility contemplated hereby at least once a week, then Borrowers shall, on the
first (1st) and fifteenth (15th) day of each and every calendar month, deliver
to Lender an aged schedule of the Accounts of the Credit Parties, listing the
name and amount due from each Customer and showing the aggregate amounts due
from: (i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and
(v) more than 120 days, and certified as accurate by the Chief Financial Officer
or the President of the Borrowers. If, however, the Borrowers requires draws
from the facility contemplated hereby less than once a week, then the aged
schedule of Accounts required by the immediately preceding sentence shall be
required to be delivered within five (5) days after the end of each consecutive
calendar month during the term hereof. The Borrowers shall, within five (5) days
after the end of each calendar month, deliver to Lender an aged schedule of the
accounts payable of the Credit Parties, listing the name and amount due to each
creditor and showing the aggregate amounts due from: (v) 0-30 days; (w) 31-60
days; (x) 61-90 days; (y) 91-120 days; and (z) more than 120 days, and certified
as accurate by the Chief Financial Officer or the President of the Borrowers. If
the Credit Parties engage in Point-of-Sale Transactions exclusively, the
foregoing requirement to deliver an aged schedule of the Accounts of the Credit
Parties shall not be applicable; provided, however, in such a circumstance,
Lender may request, and the Credit Parties shall be obligated to deliver to
Lender, any other reports or schedules as Lender may require or request from
time to time to evidence or confirm the Point-of-Sale Transactions.

 

10.10 Failure to Provide Reports. If at any time during the term of this
Agreement, the Borrowers shall fail to timely provide any reports required to be
provided by any Credit Party to Lender under this Agreement or any other Loan
Document, in addition to all other rights and remedies that Lender may have
under this Agreement and the other Loan Documents, Lender shall have the right
to require, at each instance of any such failure, upon written notice to the
Borrowers, that the Borrowers redeem 8.33% of the aggregate amount of the
Advisory Fee then outstanding, which cash redemption payment shall be due and
payable by wire transfer of Dollars to an account designated by Lender within
five (5) Business Days from the date the Lender delivers such redemption notice
to the Borrower.

 

10.11 Covenant Compliance. The Borrowers shall, within thirty (30) days after
the end of each calendar month, deliver to Lender a Compliance Certificate
showing compliance by the Borrowers with the covenants therein, and certified as
accurate by the President or Chief Executive Officer of the Borrowers.

 

10.12 Continued Due Diligence/Field Audits. The Borrowers acknowledge that
during the term of this Agreement, Lender and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Credit Parties and
its business and operations. Such ongoing due diligence reviews may include, and
the Credit Parties do hereby allow Lender, to conduct site visits and field
examinations of the office locations of the Credit Parties and the assets and
records of the Credit Parties, the results of which must be satisfactory to
Lender in Lender’s sole and absolute discretion. In this regard, in order to
cover Lender’s expenses of the ongoing due diligence reviews and any site visits
or field examinations which Lender may undertake from time to time while this
Agreement is in effect, the Borrowers shall pay to Lender, within five (5)
Business Days after receipt of an invoice or demand therefor from Lender, a fee
of up to Ten Thousand and No/100 Dollars (US$10,000.00) per year (based on four
(4) expected field audits and ongoing due diligence of Two Thousand Five Hundred
and No/100 Dollars (US$2,500) per audit) to cover such ongoing expenses. Failure
to pay such fee as and when required shall be deemed an Event of Default under
this Agreement and all other Loan Documents. The foregoing notwithstanding, from
and after the occurrence of an Event of Default or any event which with notice,
lapse of time or both, would become an Event of Default, Lender may conduct site
visits, field examinations and other ongoing reviews of the Credit Parties’
records, assets and operations at any time, in its sole discretion, without any
limitations in terms of number of site visits or examinations and without being
limited to the fee hereby contemplated, all at the sole expense of the
Borrowers.

 

58

 



 

10.13 Notice and Other Reports. The Borrowers shall provide prompt written
notice to Lender if at any time the Credit Parties fail to comply with any of
the covenants in Section 11 herein. In addition, the Borrowers shall, within
such period of time as Lender may reasonably specify, deliver to Lender such
other schedules and reports as Lender may reasonably require.

 

10.14 Collateral Records. The Credit Parties shall keep full and accurate books
and records relating to the Collateral and shall mark such books and records to
indicate Lender’s Lien in the Collateral including placing a legend, in form and
content reasonably acceptable to Lender, on all Chattel Paper created by the
Credit Parties indicating that Lender has a Lien in such Chattel Paper.

 

10.15 Notice of Proceedings. The Borrowers shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Credit Parties, give written notice to Lender of all threatened
or pending actions, suits, and Proceedings before any Governmental Agency or
other administrative agency, or before or involving any other Person, which may
have a Material Adverse Effect.

 

10.16 Notice of Default. The Borrowers shall, promptly, but not more than five
(5) days after the commencement thereof, give notice to Lender in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder.

 

10.17 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Materials shall occur or shall have occurred on any real
property or any other assets of the Credit Parties or any Subsidiary or
Affiliate of the Credit Parties, the Credit Parties shall cause the prompt
containment and/or removal of such Hazardous Materials and the remediation
and/or operation of such real property or other assets as necessary to comply
with all Environmental Laws and to preserve the value of such real property or
other assets. Without limiting the generality of the foregoing, the Credit
Parties shall comply with any Federal or state judicial or administrative order
requiring the performance at any real property of the Credit Parties of
activities in response to the release or threatened release of any Hazardous
Materials. To the extent that the transportation of Hazardous Materials is
permitted by this Agreement, the Borrowers shall dispose of such Hazardous
Materials, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

 

10.18 Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of the Credit Parties following the date hereof, within
five (5) Business Days of such event, shall become an additional Credit Party
hereto, and the Borrowers shall take any and all actions necessary or required
by Lender to cause said Subsidiary to execute a counterpart to this Agreement
and any and all other documents which the Lender shall require, including
causing such party to execute those documents contained in Section 3.21 hereof.

 

59

 



 

10.19 Reporting Status; Listing. So long as this Agreement remains in effect and
the Revolving Notes and the Fee Note remain outstanding, and for so long as
Lender owns, legally or beneficially, any shares of Common Stock, Intelligent
Highway shall: (i) file in a timely manner all reports required to be filed with
the Principal Trading Market, and, to provide a copy thereof to the Lender
promptly after such filing; (ii) if required by the rules and regulations of the
Principal Trading Market, promptly secure the listing of the shares of
Intelligent Highway’s Common Stock issuable to Lender under any Loan Documents
upon the Principal Trading Market (subject to official notice of issuance) and,
take all reasonable action under its control to maintain the continued listing,
quotation and trading of its Common Stock on the Principal Trading Market, and
Intelligent Highway shall comply in all respects with Intelligent Highway’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Trading Market and governmental authorities, as applicable.
Intelligent Highway shall promptly provide to Lender copies of any notices it
receives from the SEC or any Principal Trading Market, to the extent any such
notices could in any way have or be reasonably expected to have a Material
Adverse Effect.

 

10.20 Rule 144. With a view to making available to Lender the benefits of Rule
144 under the Securities Act (“Rule 144”), or any similar rule or regulation of
the SEC that may at any time permit Lender to sell shares of Common Stock
issuable to Lender under any Loan Documents to the public without registration,
Intelligent Highway represents and warrants that: (i) Intelligent Highway is not
an issuer defined as a “Shell Company” (as hereinafter defined); and (ii) if
Intelligent Highway has, at any time, been an issuer defined as a “Shell
Company,” Intelligent Highway has not been an issuer defined as a Shell Company
for at least six (6) months prior to the Effective Date. For the purposes
hereof, the term “Shell Company” shall mean an issuer that meets the description
defined under Rule 144. In addition, so long as Lender owns, legally or
beneficially, any securities of Intelligent Highway, Intelligent Highway shall,
at its sole expense:

 

(a) Make, keep and ensure that adequate current public information with respect
to Intelligent Highway, as required in accordance with Rule 144, is publicly
available;

 

(b) furnish to the Lender, promptly upon reasonable request: (A) a written
statement by Intelligent Highway that it has complied with the reporting
requirements of Rule 144; and (b) such other information as may be reasonably
requested by Lender to permit the Lender to sell any shares of Common Stock
acquired hereunder or under the Revolving Notes and Fee Note pursuant to Rule
144 without limitation or restriction; and

 

60

 



 

(c) promptly at the request of Lender, give Intelligent Highway’s Transfer Agent
instructions to the effect that, upon the Transfer Agent’s receipt from Lender
of a certificate (a “Rule 144 Certificate”) certifying that Lender’s holding
period (as determined in accordance with the provisions of Rule 144) for any
portion of the shares of Common Stock issuable upon conversion of the Revolving
Note or Fee Note which Lender proposes to sell (or any portion of such shares
which Lender is not presently selling, but for which Lender desires to remove
any restrictive legends applicable thereto) (the “Securities Being Sold”) is not
less than the required holding period pursuant to Rule 144, and receipt by the
Transfer Agent of the “Rule 144 Opinion” (as hereinafter defined) from
Intelligent Highway or its counsel (or from Lender and its counsel as permitted
below), the Transfer Agent is to effect the transfer (or issuance of a new
certificate without restrictive legends, if applicable) of the Securities Being
Sold and issue to Lender or transferee(s) thereof one or more stock certificates
representing the transferred (or re-issued) Securities Being Sold without any
restrictive legend and without recording any restrictions on the transferability
of such shares on the Transfer Agent’s books and records. In this regard, upon
Lender’s request, Intelligent Highway shall have an affirmative obligation to
cause its counsel to promptly issue to the Transfer Agent a legal opinion
providing that, based on the Rule 144 Certificate, the Securities Being Sold may
be sold pursuant to the provisions of Rule 144, even in the absence of an
effective registration statement, or re-issued without any restrictive legends
pursuant to the provisions of Rule 144, even in the absence of an effective
registration statement (the “Rule 144 Opinion”). If the Transfer Agent requires
any additional documentation in connection with any proposed transfer (or
re-issuance) by Lender of any Securities Being Sold, Intelligent Highway shall
promptly deliver or cause to be delivered to the Transfer Agent or to any other
Person, all such additional documentation as may be necessary to effectuate the
transfer (or re-issuance) of the Securities Being Sold and the issuance of an
unlegended certificate to any such Lender or any transferee thereof, all at
Intelligent Highway’s expense. Any and all fees, charges or expenses, including,
without limitation, attorneys’ fees and costs, incurred by Lender in connection
with issuance of any such shares, or the removal of any restrictive legends
thereon, or the transfer of any such shares to any assignee of Lender, shall be
paid by Intelligent Highway, and if not paid by Intelligent Highway, the Lender
may, but shall not be required to, pay any such fees, charges or expenses, and
the amount thereof, together with interest thereon at the highest non-usurious
rate permitted by law, from the date of outlay, until paid in full, shall be due
and payable by Intelligent Highway to Lender immediately upon demand therefor,
and all such amounts advanced by the Lender shall be additional Obligations due
under this Agreement and the Revolving Note and secured under the Loan
Documents. In the event that Intelligent Highway and/or its counsel refuses or
fails for any reason to render the Rule 144 Opinion or any other documents,
certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, then: (A) to the
extent the Securities Being Sold could be lawfully transferred (or re-issued)
without restrictions under applicable laws, Intelligent Highway’s failure to
promptly provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Loan Documents; and (B) Intelligent Highway hereby
agrees and acknowledges that Lender is hereby irrevocably and expressly
authorized to have counsel to Lender render any and all opinions and other
certificates or instruments which may be required for purposes of effectuating
the transfer (or re-issuance) of the Securities Being Sold and the issuance of
an unlegended certificate to any such Lender or any transferee thereof, and
Intelligent Highway hereby irrevocably authorizes and directs the Transfer Agent
to, without any further confirmation or instructions from Intelligent Highway ,
transfer or re-issue any such Securities Being Sold as instructed by Lender and
its counsel.

 

10.21 Reservation of Shares. Intelligent Highway shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Revolving Notes and Fee Note in accordance
with its terms (the “Share Reserve”). If at any time the Share Reserve is
insufficient to effect the full conversion of the Revolving Notes and the Fee
Note then outstanding, Intelligent Highway shall increase the Share Reserve
accordingly. If Intelligent Highway does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve,
Intelligent Highway shall call and hold a special meeting of the shareholders
within forty-five (45) days of such occurrence, or take action by the written
consent of the holders of a majority of the outstanding shares of Common Stock,
if possible, for the sole purpose of increasing the number of shares authorized.
Intelligent Highway’s management shall recommend to the shareholders to vote in
favor of increasing the number of shares of Common Stock authorized.

 

61

 



 

11. FINANCIAL COVENANTS.

 

11.1 Revenue Covenant. For each calendar quarter while this Agreement remains in
effect, the Credit Parties shall have sales revenues for such calendar quarter
that are not less than seventy-five percent (75%) of the sales revenues shown
for the corresponding calendar quarter on the most recent of the Financial
Statements (i.e., comparing third quarter results to the prior years’ third
quarter results).

 

11.2 Positive EBITDA. The Borrowers shall at all times cause a positive EBITDA
to be maintained.

 

11.3 Loan to Value Ratio. At all times, the ratio of the Revolving Loan
Commitment to the value of the Collateral of the Credit Parties, such value to
be based on the financial information and documentation delivered by the
Borrower to the Lender from time to time and to be determined by the Lender in
its sole but reasonable discretion, shall be no more than 1.00 to 2.00.

 

12. EVENTS OF DEFAULT.

 

The Borrowers, without notice or demand of any kind (except as specifically
provided in this Agreement), shall be in default under this Agreement upon the
occurrence of any of the following events (each an “Event of Default”):

 

12.1 Nonpayment of Obligations. Any amount due and owing on the Revolving Note,
the Fee Note or any of the Obligations, whether by its terms or as otherwise
provided herein, is not paid on the date that such amount is due.

 

12.2 Misrepresentation. Any written warranty, representation, certificate or
statement of the Credit Parties in this Agreement, the Loan Documents or any
other agreement with Lender shall be false or misleading in any material respect
when made or deemed to be made.

 

12.3 Nonperformance. Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement (not otherwise
addressed in this Article 12), which failure to perform or default in
performance continues for a period of ten (10) days after any Credit Party
receives notice from Lender of such failure to perform or default in performance
(provided that if the failure to perform or default in performance is not
capable of being cured, in Lender’s reasonable discretion, then the cure period
set forth herein shall not be applicable and the failure or default shall be an
immediate Event of Default hereunder).

 

62

 



 

12.4 Default under Loan Documents. Any failure to perform or default in the
performance by any Credit Party that continues after applicable grace and cure
periods under any covenant, condition or agreement contained in any of the other
Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.

 

12.5 Default under Other Obligations. Any default by Borrowers in the payment of
principal, interest or any other sum for any other obligation beyond any period
of grace provided with respect thereto or in the performance of any, other term,
condition or covenant contained in any agreement (including any capital or
operating lease or any agreement in connection with the deferred purchase price
of property), the effect of which default is to cause or permit the holder of
such obligation (or the other party to such other agreement) to cause such
obligation or agreement to become due prior to its stated maturity, to terminate
such other agreement, or to otherwise modify or adversely affect such obligation
or agreement in a manner that could have a Material Adverse Effect on any Credit
Party.

 

12.6 Assignment for Creditors. Any Credit Party makes an assignment for the
benefit of creditors, fails to pay, or admits in writing its inability to pay
its debts as they mature; or if a trustee of any substantial part of the assets
of the Credit Parties is applied for or appointed, and in the case of such
trustee being appointed in a Proceeding brought against any of the Credit
Parties, the Credit Parties, by any action or failure to act indicates its
approval of, consent to, or acquiescence in such appointment and such
appointment is not vacated, stayed on appeal or otherwise shall not have ceased
to continue in effect within sixty (60) days after the date of such appointment.

 

12.7 Bankruptcy. Any Proceeding involving any of the Credit Parties, is
commenced by or against any of the Credit Parties under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government,
and in the case of any such Proceeding being instituted against any of the
Credit Parties: (i) any of the Credit Parties, by any action or failure to act,
indicates its approval of, consent to or acquiescence therein; or (ii) an order
shall be entered approving the petition in such Proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the entry thereof.

 

12.8 Judgments. The entry of any judgment, decree, levy, attachment, garnishment
or other process, or the filing of any Lien against the property of any of the
Credit Parties, unless such judgment or other process shall have been, within
sixty (60) days from the entry thereof: (i) bonded over to the satisfaction of
Lender and appealed; (ii) vacated; or (iii) discharged.

 

12.9 Material Adverse Effect. A Material Adverse Effect shall occur.

 

12.10 Change in Control. Except as permitted under this Agreement, any Change in
Control shall occur; provided, however, a Change in Control shall not constitute
an Event of Default if: (i) it arises out of an event or circumstance beyond the
reasonable control of the Credit Parties (for example, but not by way of
limitation, a transfer of ownership interest due to death or incapacity); and
(ii) within sixty (60) days after such Change in Control, the Credit Parties
provide Lender with information concerning the identity and qualifications of
the individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.

 

63

 



 

12.11 Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Credit Parties to do any act deemed reasonably necessary by
Lender to preserve and maintain the value and collectability of the Collateral.

 

12.12 Adverse Change in Financial Condition. The determination in good faith by
Lender that a material adverse change has occurred in the financial condition or
operations of any of the Credit Parties, or the Collateral, which change could
have a Material Adverse Effect, or otherwise adversely affect the prospect for
Lender to fully and punctually realize the full benefits conferred on Lender by
this Agreement, or the prospect of repayment of all Obligations.

 

12.13 Adverse Change in Value of Collateral. The determination in good faith by
Lender that the security for the Obligations is or has become inadequate.

 

12.14 Prospect of Payment or Performance. The determination in good faith by
Lender that the prospect for payment or performance of any of the Obligations is
impaired for any reason.

 

12.15 Lock Box Account. (i) The determination in good faith by the Lender that
there has been a failure to perform or default in the performance by a Credit
Party of Section 2.1(e) of this Agreement; or (ii) the failure of the Borrowers
to cause sufficient funds to be on deposit in the Lock Box Account to permit the
Lender to withdraw payments at any such time payments that are due to Lender by
Borrowers pursuant hereto.

 

13. REMEDIES.

 

(a) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have all rights, powers and remedies set forth in the Loan
Documents, in any written agreement or instrument (other than this Agreement or
the Loan Documents) relating to any of the Obligations or any security therefor,
or as otherwise provided at law or in equity. Without limiting the generality of
the foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrowers to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrowers shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender. The Credit Parties hereby waive any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consent to, and waive notice of release, with or without
consideration, of the Credit Parties or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.

 

64

 



 

(b) No Event of Default shall be waived by Lender, except and unless such waiver
is in writing and signed by Lender. No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. The
Credit Parties agree that in the event that the Borrowers fail to perform,
observe or discharge any of its Obligations or liabilities under this Agreement,
the Revolving Note, the Fee Note and other Loan Documents, or any other
agreements with Lender, no remedy of law will provide adequate relief to Lender,
and further agrees that Lender shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

(c) Upon the occurrence and continuance of an Event of Default beyond any
applicable cure period, the Lender may, in its sole and absolute discretion,
provide written notice to the Borrowers pursuant to which the Lender elects to
exercise the voting rights, in partial or in full, granted to the Lender
pursuant to the shares of Intelligent Highway’s Series A Convertible Preferred
Stock.

 

14. MISCELLANEOUS.

 

14.1 Obligations Absolute. None of the following shall affect the Obligations of
the Credit Parties to Lender under this Agreement or Lender’s rights with
respect to the Collateral:

 

(a) acceptance or retention by Lender of other property or any interest in
property as security for the Obligations;

 

(b) release by Lender of all or any part of the Collateral or of any party
liable with respect to the Obligations (other than Borrowers);

 

(c) release, extension, renewal, modification or substitution by Lender of the
Revolving Note, the Fee Note or any note evidencing any of the Obligations; or

 

(d) failure of Lender to resort to any other security or to pursue the Credit
Parties or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.

 

65

 



 

14.2 Entire Agreement. This Agreement and the other Loan Documents: (i) are
valid, binding and enforceable against the Credit Parties and Lender in
accordance with their provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Credit Parties and
Lender. No promises, either expressed or implied, exist between the Credit
Parties and Lender, unless contained herein or in the Loan Documents. This
Agreement and the Loan Documents supersede all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.

 

14.3 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by the Credit Parties therefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.

 

14.4 WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES MAY
HAVE AS OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS. THE CREDIT PARTIES WAIVE ANY IMPLIED COVENANT OF
GOOD FAITH AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO PURSUANT TO THE
TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.

 

14.5 WAIVER OF JURY TRIAL. LENDER AND CREDIT PARTIES, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE REVOLVING NOTE, THE FEE NOTE, ANY LOAN DOCUMENT OR ANY OF
THE OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED
TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR
COURSE OF DEALING IN WHICH LENDER AND CREDIT PARTIES ARE ADVERSE PARTIES. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.

 

66

 



 

14.6 MANDATORY FORUM SELECTION. TO INDUCE LENDER TO MAKE THE LOANS, CREDIT
PARTIES IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER
WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN DOCUMENT,
OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR
TORT) SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD
COUNTY, FLORIDA; PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION, ELECT
TO BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE
A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT
WITH FLORIDA LAW. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY (OR TO ANY
OTHER JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE OF
ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER, AS SET FORTH
HEREIN OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

 

14.7 Usury Savings Clause. Notwithstanding any provision in this Agreement or
the other Loan Documents, the total liability for payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions, or other sums which may at any time be deemed to be interest,
shall not exceed the limit imposed by the usury laws of the jurisdiction
governing this Agreement or any other applicable law. In the event the total
liability of payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions or other sums which
may at any time be deemed to be interest, shall, for any reason whatsoever,
result in an effective rate of interest, which for any month or other interest
payment period exceeds the limit imposed by the usury laws of the jurisdiction
governing this Agreement, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
by, between, or to any party hereto, be applied to the reduction of the
outstanding principal balance of this Agreement immediately upon receipt of such
sums by the Lender, with the same force and effect as though the Borrowers had
specifically designated such excess sums to be so applied to the reduction of
such outstanding principal balance and the Lender had agreed to accept such sums
as a penalty-free payment of principal; provided, however, that the Lender may,
at any time and from time to time, elect, by notice in writing to the Borrowers,
to waive, reduce, or limit the collection of any sums in excess of those
lawfully collectible as interest rather than accept such sums as a prepayment of
the outstanding principal balance. It is the intention of the parties that the
Borrowers do not intend or expect to pay nor does the Lender intend or expect to
charge or collect any interest under this Agreement greater than the highest
non-usurious rate of interest which may be charged under applicable law.

 

14.8 Assignability. Lender may at any time assign Lender’s rights in this
Agreement, the Revolving Note, the Fee Note, any Loan Documents, the
Obligations, or any part thereof, and transfer Lender’s rights in any or all of
the Collateral, all without the Credit Parties’ consent or approval, and Lender
thereafter shall be relieved from all liability with respect to such instrument
or Collateral so transferred. In addition, Lender may at any time sell one or
more participations in the Loans, all without the Credit Parties’ consent or
approval. The Credit Parties may not sell or assign this Agreement, any Loan
Document or any other agreement with Lender, or any portion thereof, either
voluntarily or by operation of law, nor delegate any of its duties or
obligations hereunder or thereunder, without the prior written consent of
Lender, which consent may be withheld in Lender’s sole and absolute discretion.
This Agreement shall be binding upon Lender and the Credit Parties and their
respective legal representatives, successors and permitted assigns. All
references herein to a Credit Party shall be deemed to include any successors,
whether immediate or remote. In the case of a joint venture or partnership, the
term “Borrower” or “Credit Party” shall be deemed to include all joint venturers
or partners thereof, who shall be jointly and severally liable hereunder.

 

67

 



 

14.9 Confidentiality. Each of the Credit Parties shall keep confidential any
information obtained from Lender (except information publicly available or in
Credit Parties’ domain prior to disclosure of such information from Lender, and
except as required by applicable laws) and shall promptly return to the Lender
all schedules, documents, instruments, work papers and other written information
without retaining copies thereof, previously furnished by it as a result of this
Agreement or in connection herewith.

 

14.10 Publicity. Lender shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by the Credit Parties; provided, however, that the
Credit Parties shall be entitled, without the prior approval of Lender, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
Notwithstanding the foregoing, the Credit Parties shall use their best efforts
to consult Lender in connection with any such press release or other public
disclosure prior to its release and Lender shall be provided with a copy thereof
upon release thereof. Lender shall have the right to make any press release with
respect to the transactions contemplated hereby without the Credit Parties’
approval. In addition, with respect to any press release to be made by Lender,
Borrowers hereby authorizes and grants blanket permission to Lender to include
Intelligent Highway’s stock symbol, if any, in any press releases. Intelligent
Highway shall, promptly upon request, execute any additional documents of
authority or permission as may be requested by Lender in connection with any
such press releases.

 

14.11 Binding Effect. This Agreement shall become effective upon execution by
the Credit Parties and Lender.

 

68

 



 

14.12 Governing Law. Except in the case of the Mandatory Forum Selection Clause
in Section 14.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement, the Loan Documents, the Fee Note
and the Revolving Note shall be delivered and accepted in, and shall be deemed
to be contracts made under and governed by, the internal laws of the State of
Nevada, and for all purposes shall be construed in accordance with the laws of
the State of Nevada, without giving effect to the choice of law provisions of
such State. The governing law provisions of this Section 14.12 are a material
inducement for Lender to enter into this Agreement, and the Borrowers hereby
agree, acknowledges and understands that the Lender would not have entered into
this Agreement, nor made or provided the Loans, without the full agreement and
consent of the Credit Parties, with full knowledge and understanding, that
except in the case of the Mandatory Forum Selection Clause in Section 14.6
above, which clause shall be governed and interpreted in accordance with Florida
law, this Agreement, and each of the Loan Documents, shall be governed by the
internal laws of the State of Nevada, and for all purposes shall be construed in
accordance with the laws of the State of Nevada, without giving effect to the
choice of law provisions. In this regard, each of the Credit Parties hereby
acknowledges that it has reviewed this Agreement and all Loan Documents, and
specifically, this Section 14.12, with competent counsel selected by the Credit
Parties, and in that regard, each of the Credit Parties fully understands the
choice of law provisions set forth in this Section. In addition, each of the
Credit Parties agree, and acknowledge that it has had an opportunity to
negotiate the terms and provisions of this Agreement and the other Loan
Documents with and through its counsel, and that the Credit Parties have
sufficient leverage and economic bargaining power, and have used such leverage
and economic bargaining power, to fairly and fully negotiate this Agreement and
the other Loan Documents in a manner that is acceptable to the Credit Parties.
Moreover, because of the material nature of this choice of law provision in
inducing Lender to enter into this Agreement and to make the Loans to the Credit
Parties, each of the Credit Parties hereby fully and absolutely waives any and
all rights to make any claims, counterclaims, defenses, to raise or make any
arguments (including any claims, counterclaims, defenses, or arguments based on
grounds of public policy, unconscionability, or implied covenants of fair
dealing and good faith), or to otherwise undertake any litigation strategy or
maneuver of any nature or kind that would result in, or which otherwise seeks
to, invalidate this choice of law provision, or that would otherwise result in
or require the application of the laws of any other State other than the State
of Nevada in the interpretation or governance of this Agreement or any other
Loan Documents (except for the Mandatory Forum Selection clause in Section 14.6
hereof). Each of the Credit Parties has carefully considered this Section 14.12
and has carefully reviewed its application and effect with competent counsel,
and in that regard, fully understands and agrees that Lender would not have
entered into this Agreement, nor made the Loans, without the express agreement
and acknowledgement of each of the Credit Parties to this choice of law
provision, and the express waivers set forth herein.

 

14.13 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

14.14 Survival of Borrowers’ Representations. All covenants, agreements,
representations and warranties made by the Credit Parties herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Revolving Note, the Fee Note and shall be
deemed to be continuing representations and warranties until such time as the
Credit Parties have fulfilled all of their Obligations to Lender, and Lender has
been indefeasibly paid in full. Lender, in extending financial accommodations to
Borrowers, is expressly acting and relying on the aforesaid representations and
warranties.

 

14.15 Extensions of Lender’s Commitment and the Revolving Note and the Fee Note.
This Agreement shall secure and govern the terms of any extensions or renewals
of Lender’s commitment hereunder and the Revolving Note and the Fee Note
pursuant to the execution of any modification, extension or renewal note
executed by Borrowers, consented and agreed to by the Guarantors, and accepted
by Lender in its sole and absolute discretion in substitution for the Revolving
Note and the Fee Note.

 

69

 



 

14.16 Time of Essence. Time is of the essence in making payments of all amounts
due Lender under this Agreement and in the performance and observance by the
Credit Parties of each covenant, agreement, provision and term of this
Agreement.

 

14.17 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature of this Agreement or any other Loan
Documents is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format file or other similar format file, such signature shall be deemed
an original for all purposes and shall create a valid and binding obligation of
the party executing same with the same force and effect as if such facsimile or
“.pdf” signature page was an original thereof. Notwithstanding the foregoing,
Lender shall not be obligated to accept any document or instrument signed by
facsimile transmission or by e-mail delivery of a “.pdf” format file or other
similar format file as an original, and may in any instance require that an
original document be submitted to Lender in lieu of, or in addition to, any such
document executed by facsimile transmission or by e-mail delivery of a “.pdf”
format file or other similar format file.

 

14.18 Notices. Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) Business
Days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, overnight delivery, then one (1) Business Day after deposit of
same in a regularly maintained receptacle of such overnight courier; or (iii) if
hand delivered, then upon hand delivery thereof to the address indicated on or
prior to 5:00 p.m., EST, on a Business Day. Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following Business Day.
Notwithstanding the foregoing, notice, consents, waivers or other communications
referred to in this Agreement may be sent by facsimile, e-mail, or other method
of delivery, but shall be deemed to have been delivered only when the sending
party has confirmed (by reply e-mail or some other form of written confirmation)
that the notice has been received by the other party. The addresses and
facsimile numbers for such communications shall be as set forth below, unless
such address or information is changed by a notice conforming to the
requirements hereof. No notice to or demand on Borrowers in any case shall
entitle Borrowers to any other or further notice or demand in similar or other
circumstances:

 

If to any Credit Party: Intelligent Highway Solutions, Inc.   9516 Rossport Way
  Elk Grove, California 95624   Attention: Philip Kirkland   E-Mail:
Philip@hwysolutions.com     If to the Lender: TCA Global Credit Master Fund, LP
  3960 Howard Hughes Parkway, Suite 500   Las Vegas, Nevada 89169   Attention:
Robert Press, Director   E-Mail: bpress@tcaglobalfund.com

 

70

 



 

With a copy to: Lucosky Brookman LLP   101 Wood Avenue South   Woodbridge, NJ
08830   Attention: Seth A. Brookman   E-Mail: sbrookman@lucbro.com

 

14.19 Indemnification. As a material inducement for Lender to enter into this
Agreement, the Credit Parties agree to defend, protect, indemnify and hold
harmless Lender, and its parent companies, Subsidiaries, Affiliates, divisions,
and their respective attorneys, officers, directors, agents, shareholders,
members, partners, employees, and representatives, and the predecessors,
successors, assigns, personal representatives, heirs and executors of each of
them (including those retained in connection with the transactions contemplated
by this Agreement) (each, a “Lender Indemnitee” and collectively, the “Lender
Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, Proceedings, suits, claims, costs,
expenses and distributions of any kind or nature (including the disbursements
and the reasonable fees of counsel and paralegals for each Lender Indemnitee
thereto throughout all trial and appellate levels, bankruptcy Proceedings,
mediations, arbitrations, administrative hearings and at all other levels and
tribunals), which may be imposed on, incurred by, or asserted against, any
Lender Indemnitee (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including securities,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract, tort, or otherwise) in any manner relating to or
arising out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement and the Loan Documents, including the making or
issuance and management of the Loans, the use or intended use of the proceeds of
the Loans, the enforcement of Lender’s rights and remedies under this Agreement,
the Loan Documents, the Revolving Note, the Fee Note any other instruments and
documents delivered hereunder, or under any other agreement between Borrowers
and Lender. To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, the Credit Parties shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Lender
Indemnitee on demand, and, failing prompt payment, shall, together with interest
thereon at the Default Rate from the date incurred by each Lender Indemnitee
until paid by the Borrowers, be added to the Obligations of the Borrowers and be
secured by the Collateral. The provisions of this Section shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement.

 

14.20 Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, each
Credit Party hereby agrees to fully, finally and forever release and forever
discharge and covenant not to sue the Lender Indemnitees, and each one of them,
from any and all debts, fees, attorneys’ fees, liens, costs, expenses, damages,
sums of money, accounts, bonds, bills, covenants, promises, judgments, charges,
demands, claims, causes of action, Proceedings, suits, liabilities, expenses,
obligations or contracts of any kind whatsoever, whether in law or in equity,
whether asserted or unasserted, whether known or unknown, fixed or contingent,
under statute or otherwise, from the beginning of time through the Effective
Date, including any and all claims relating to or arising out of any financing
transactions, credit facilities, notes, debentures, security agreements, and
other agreements, including each of the Loan Documents, entered into by the
Credit Parties with Lender and any and all claims that the Credit Parties do not
know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known, would materially affect their
decision to enter into this Agreement or the related Loan Documents. The
provisions of this Section shall survive the satisfaction and payment of the
Obligations and the termination of this Agreement.

 

71

 



 

14.21 Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

14.22 Compliance with Federal Law. The Credit Parties shall: (i) ensure that no
Person who owns a Controlling interest in or otherwise Controls the Credit
Parties is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or any other similar lists from any Governmental Authority; (ii) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply with all applicable Lender Secrecy Act (“BSA”)
laws and regulations, as amended. As required by federal law and Lender’s
policies and practices, Lender may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

14.23 Consents. With respect to any provisions of this Agreement or any other
Loan Documents which require the consent or approval of Lender, unless expressly
otherwise provided in any such provision, such consent or approval may be
granted, conditioned, or withheld by Lender in its sole and absolute discretion.
In any event, when any consent or approval of Lender is required under this
Agreement or any other Loan Documents, the Credit Parties shall not be entitled
to make any claim for, and the Credit Parties hereby expressly waives any claim
for, damages incurred by the Credit Parties by reason of Lender’s granting,
conditioning or withholding any such consent or approval, and the Credit
Parties’ sole and absolute remedy with respect thereto shall be an action for
specific performance. To the extent that any consent or approval is given by
Lender under any provision hereunder or under any other Loan Documents, such
consent or approval shall only be applicable to the specific instance to which
it relates and shall not be deemed to be a continuing or future consent or
approval, and any such consent or approval shall not impose any liability or
warranty obligation on the Lender.

 

14.24 Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED
IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD
THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS.
THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY
U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAW.



 

[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 

72

 

 

IN WITNESS WHEREOF, the Borrowers and Lender have executed this Credit Agreement
as of the date first above written.

 

BORROWER:

 

INTELLIGENT HIGHWAY SOLUTIONS, INC.

 

By:     Name: Philip Kirkland   Title: Secretary and Treasure

 

STATE OF     )       ) SS. COUNTY OF   )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Philip Kirkland, the Secretary and Treasurer
of Intelligent Highway Solutions, Inc., a Nevada corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

            Notary Public           My Commission Expires:        

 

73

 

 

BORROWER:

 

TCA CRESENT CONSTRUCTION COMPANY, LLC

 

By:     Name: Alyce Schreiber   Title: Manager  

 

STATE OF     )       ) SS. COUNTY OF     )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Alyce Schreiber, the Manager of TCA Cresent
Construction Company, LLC, a Florida limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.



 

            Notary Public           My Commission Expires:        



 

74

 

 

LENDER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Fund GP, Ltd.   Its: General Partner  

 

By:     Name: Robert Press   Title: Director  

 

75

 



 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing senior secured revolving credit
facility agreement as a guarantor, hereby consents and agrees to said senior
secured revolving credit facility agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby, representations and
warranties made therein, and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by it pursuant to or
in connection with said senior secured revolving credit facility agreement to
the same extent as if the undersigned were a party to said senior secured
revolving credit facility agreement.

 

GUARANTOR:

 

CRESENT CONSTRUCTION COMPANY, INC.

 

By:     Name: Philip Kirkland   Title: Secretary and Treasurer  

 

STATE OF     )       ) SS. COUNTY OF     )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Philip Kirkland, the Secretary and Treasurer
of Cresent Construction Company, Inc., a North Carolina corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

            Notary Public           My Commission Expires:        



 

76

 

 

INDEX OF EXHIBITS

 

Exhibit A   Form of Collateral Assignment of Acquisition Documents Exhibit B
Form of Compliance Certificate Exhibit C Form of Fee Note Exhibit D-1 Form of
Guaranty (Corporate) Exhibit D-2 Form of Guaranty (Personal) Exhibit E Form of
Irrevocable Transfer Agent Instructions Exhibit F Form of Pledge Agreement
Exhibit G Form of Revolving Note Exhibit H-1 Form of Security Agreement
(Borrower) Exhibit H-2 Form of Security Agreement (Subsidiary/Guarantor) Exhibit
I Form of Seller’s Confirmation Letter Exhibit J Form of Subordination Agreement
Exhibit K Form of Validity Certificate

 

INDEX OF SCHEDULES

 

Schedule 7.1 Subsidiaries Schedule 7.4 Capitalization Schedule 7.18 Real
Property Schedule 7.21   IP Rights Schedule 7.28 Bank Accounts and Deposit
Accounts Schedule 7.29 Places of Business

 

77

 



 

Exhibit A

 

Form of Collateral Assignment of Acquisition Documents

 

78

 



 

Exhibit B

 

Form of Compliance Certificate

 

79

 

 

Exhibit C

 

Form of Fee Note

 

80

 



 

Exhibit D-1

 

Form of Guaranty Agreement (Corporate)

 

81

 



 

Exhibit D-2

 

Form of Guaranty Agreement (Personal)

 

82

 

 

Exhibit E

 

Form of Irrevocable Transfer Agent Instructions

 

83

 

 

Exhibit F

 

Form of Pledge Agreement

 

84

 

 

Exhibit G

 

Form of Revolving Note

 

85

 

 





Exhibit H-1

 

Form of Security Agreement – Borrower

 

86

 

 

Exhibit H-2

 

Form of Security Agreement – Subsidiaries

 

87

 

 

Exhibit I

 

Form of Seller’s Confirmation Letter

 

88

 

 

Exhibit J

 

Form of Subordination Agreement

 

89

 

 



Exhibit K

 

Form of Validity Certificates

 

90

 

 

Schedule 7.1

 

Subsidiaries

 

TCA Cresent Construction Company, LLC is a subsidiary of Intelligent Highway
Solutions Inc. Cresent Construction Company, Inc. is a wholly-owned subsidiary
of TCA Cresent Construction Company, LLC.

 

91

 

 

Schedule 7.4

 

Capitalization

 

Intelligent Highway Solutions, Inc.

Authorized Common Stock 10,000,000,000 shares

Issued Common Stock 2,771,060,120 shares

Reserved: 7,228,939,880

Available: 2,681,671,120

 

Authorized Preferred Shares 10,000,000 shares

Issued Preferred Shares 2,500,000 shares (Voting rights 5000 to 1)

 

Cresent Construction Company, Inc.

Authorized Common Stock 100,000 shares

Issued Common Stock 20,000 shares

No Preferred Shares

 

92

 

 



Schedule 7.18

 

Real Property

 

None

 

93

 

 



Schedule 7.21

 

IP Rights

 

None

 

94

 

 



Schedule 7.28

 

Bank Accounts and Deposit Accounts

 

Intelligent Highway Solutions Inc.

Bank: US Bank

Account Name: Intelligent Highway Solutions

Routing Number: 121122676

Account Number: 153498623526

 

Cresent Construction Company Inc.

Bank: Bank of the Ozarks

Account Name: Cresent Construction Company Inc

Routing Number: 082907273

Account Number: 1140003952

 

95

 



 

Schedule 7.29

 

Places of Business

 

Intelligent Highway Solutions Inc.

9516 Rossport Way

Elk Grove, California 95624

 

Cresent Construction Co. Inc.



990 Lee-Ann Drive Northeast

Concord, NC 28025

 

TCA Cresent Construction Company, LLC

19950 West Country Club Drive

Suite 101

Aventura, FL 33180

 

96

 

 

 



